UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K R ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended December 31, 2012 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File No. 000-22905 GOLDEN PHOENIX MINERALS, INC. (Exact Name of Registrant as Specified in Its Charter) Nevada 41-1878178 (State or Other Jurisdiction (I.R.S. Employer Identification of Incorporation or Organization) No.) 7770 Duneville Street, Suite # 9, Las Vegas, Nevada (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code (702) 589-7475 Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act: Common Stock, par value $0.001 per share (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes o No þ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes o No þ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes þ No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). £ Yes R No The aggregate market value of common stock held by non-affiliates computed by reference to the price at which the common equity was last sold as of the last business day of the registrant’s most recently completed second fiscal quarter, June 30, 2012, was $6,814,668. The number of shares of registrant’s common stock outstanding as of April 15, 2013 was 375,851,524. DOCUMENTS INCORPORATED BY REFERENCE: Portions of the Proxy Statement for the 2013 Annual Meeting of Shareholders are incorporated into Part III, Items 10 through 14 of this Annual Report. TABLE OF CONTENTS PART I ITEM 1. BUSINESS 2 ITEM 1A. RISK FACTORS 6 ITEM 1B. UNRESOLVED STAFF COMMENTS 14 ITEM 2. PROPERTIES 14 ITEM 3. LEGAL PROCEEDINGS 22 ITEM 4. MINE SAFETY DISCLOSURES 22 PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 22 ITEM 6. SELECTED FINANCIAL DATA 24 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 24 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 33 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 33 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIALDISCLOSURE 34 ITEM 9A. CONTROLS AND PROCEDURES 34 ITEM 9B. OTHER INFORMATION 34 PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 35 ITEM 11. EXECUTIVE COMPENSATION 35 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 35 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 35 ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES 35 PART IV ITEM 15. EXHIBITS AND FINANCIAL STATEMENT SCHEDULES 36 SIGNATURES 37 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS This Annual Report on Form 10-K contains “forward-looking statements” as such term is defined by the Securities and Exchange Commission in its rules, regulations and releases, which represent our expectations or beliefs, including but not limited to, statements concerning our operations, economic performance, financial condition, growth and acquisition strategies, investments, and future operational plans.Forward-looking statements, which involve assumptions and describe our future plans, strategies, and expectations, are generally identifiable by use of the words “may,” “will,” “should,” “expect,” “anticipate,” “estimate,” “believe,” “hope,” “intend,” “could,” “might,” “plan,” “predict” or “project” or the negative of these words or other variations on these words or comparable terminology. Such forward-looking statements include statements regarding, among other things, (1) our estimates of mineral reserves and mineralized material, (2) our projected sales and profitability, (3) our growth strategies, (4) anticipated trends in our industry, (5) our future financing plans, (6) our anticipated needs for working capital, (7) our lack of operational experience, (8) our plans with respect to properties and programs, (9) our beliefs and expectations regarding litigation, (9) our position with respect to disputes, and (10) the benefits related to ownership of our common stock.These statements constitute forward-looking statements within the meaning of the Safe Harbor Provisions of the Private Securities Litigation Reform Act of 1995.This information may involve known and unknown risks, uncertainties, and other factors that may cause our actual results, performance, or achievements to be materially different from the future results, performance, or achievements expressed or implied by any forward-looking statements.These statements may be found under “Management’s Discussion and Analysis of Financial Condition and Results of Operations” as well as in this filing generally.Actual events or results may differ materially from those discussed in forward-looking statements as a result of various factors, including, without limitation, the risks outlined under “Item 1A. Risk Factors” below and other risks and matters described in this filing and in our other SEC filings.In light of these risks and uncertainties, there can be no assurance that the forward-looking statements contained in this filing will in fact occur as projected.We do not undertake any obligation to update any forward-looking statements. RESOURCE AND RESERVE ESTIMATES The terms “mineral reserve,” “proven mineral reserve” and “probable mineral reserve” used in our disclosure are Canadian mining terms that are defined in accordance with National Instrument 43-101 – Standards of Disclosure for Mineral Projects (“NI 43-101”) under the guidelines set out in the Canadian Institute of Mining, Metallurgy and Petroleum (the “CIM”) Best Practice Guidelines for the Estimation of Mineral Resource and Mineral Reserves (the “CIM Standards”), adopted by the CIM Council on November 23, 2003.These definitions differ from the definitions in the United States Securities and Exchange Commission (the “SEC”) Industry Guide 7 under the U.S. Securities Act of 1933, as amended (the “Securities Act”). Under Industry Guide 7 standards, mineralization may not be classified as a “reserve” unless the determination has been made that the mineralization could be economically and legally produced or extracted at the time the reserve determination is made.Under Industry Guide 7 standards, a “final” or “bankable” feasibility study is required to report reserves, the three-year historical average price is used in any reserve or cash flow analysis to designate reserves and the primary environmental analysis or report must be filed with the appropriate governmental authority. The terms “mineral resource,” “measured mineral resource,” “indicated mineral resource” and “inferred mineral resource” used in our disclosure are Canadian mining terms that are defined in accordance with NI 43-101 under the guidelines set out in the CIM Standards; however, these terms are not defined terms under Industry Guide 7 and are normally not permitted to be used in reports and registration statements filed with the SEC. Investors are cautioned not to assume that any part or all of mineral deposits in these categories will ever be converted into reserves. “Inferred mineral resources” have a great amount of uncertainty as to their existence, and great uncertainty as to their economic and legal feasibility.It cannot be assumed that all or any part of an inferred mineral resource will ever be upgraded to a higher category.Under Canadian rules, estimates of inferred mineral resources may not form the basis of feasibility or pre-feasibility studies, except in rare cases.Investors are cautioned not to assume that all or any part of an inferred mineral resource exists or is economically or legally mineable.Disclosure of “contained ounces” in a resource is permitted disclosure under Canadian regulations; however, the SEC normally only permits issuers to report mineralization that does not constitute “reserves” by SEC Industry Guide 7 standards as in place tonnage and grade without reference to unit measures. 1 Accordingly, information contained in this Annual Report on Form 10-K and the documents incorporated by reference herein containing descriptions of our mineral deposits may not be comparable to similar information made public by U.S. companies subject to the reporting and disclosure requirements under the United States federal securities laws and the rules and regulations thereunder. PART I ITEM 1.BUSINESS As used in this Annual Report on Form 10-K, unless otherwise indicated, the terms “we,” “us,” “our,” and “the Company” refer to Golden Phoenix Minerals, Inc., a Nevada corporation. Going Concern Qualification and Financial Status The Report of Independent Registered Accounting Firm on our 2012 audited consolidated financial statements addresses an uncertainty, indicating that our operating losses and lack of working capital raise substantial doubt about our ability to continue as a going concern.We have a history of operating losses since our inception in 1997, and have an accumulated deficit of $61,901,365 and a total stockholders’ deficit of $3,324,009 at December 31, 2012.A significant portion of these deficits result from our accounting policy of expensing exploration and evaluation costs for our mineral properties, including acquisition of exploration mineral properties and interests in joint ventures with mineral properties in the exploration and evaluation stage, due to the uncertainty as to the recoverability of these costs.Our only source of operating revenues for the past two years has been minimal rental income from our drilling equipment.We have sold or are currently offering for sale the assets of our drilling division, and will have no more revenues from this source.We will require additional capital to fund its operations and to pursue mineral property development opportunities with its existing properties and other prospects. As more fully described in these Notes to Consolidated Financial Statements and elsewhere in this annual report, we currently own or have entered into options and agreements for the acquisition of certain mineral properties.None of these mineral properties currently have proven or probable reserves.We will be required to raise significant additional capital to fund our operations and to complete the acquisition of the interests in and further the exploration, evaluation and development of our existing mineral properties and other prospects.There can be no assurance that we will be successful in raising the required capital or that any of these mineral properties will ultimately attain a successful level of operations. In September 2011, we entered into a senior, secured gold stream debt facility for up to $15.5 million (the “Gold Stream Facility”), secured by substantially all our assets, with Waterton Global Value, L.P. (“Waterton”).On January 24, 2012, we received a Notice of Default and Acceleration, and subsequently received supplemental Notices of Default, and a Notice of Disposition of Collateral from Waterton under the Gold Stream Facility.We refuted each assertion of default.Through April 30, 2012, we had borrowed an aggregate principal amount of $6,000,000 from the Gold Stream Facility.On April 30, 2012, our 30% interest in Mineral Ridge Gold, LLC (the “Mineral Ridge LLC”) was foreclosed upon by Waterton and sold at a public auction, at which the only bidder present was Waterton.Our interest in the Mineral Ridge LLC was sold to Waterton and indebtedness to Waterton with a total book value of $6,209,912 was extinguished. Effective July 23, 2012 and subsequently amended effective July 30, 2012, we entered into a Rescission and Release Agreement (the “Rescission Agreement”) with Silver Global, S.A. (“Silver Global”) and Golden Phoenix Panama, S.A. (the “JV Company”) (collectively the “Parties”) whereby the Parties agreed to resolve outstanding disputes and rescind the Definitive Acquisition Agreement entered into on September 16, 2011 to develop the Santa Rosa mining project in Panama.In accordance with the terms of the Rescission Agreement, Silver Global is to return and pay to us a total of $4,100,000 in scheduled payments over twelve months, subject to a discount of $750,000 as consideration for timely payments, and return to us for cancellation 25,000,001 shares of our common stock.We are to transfer our 15% ownership interest in the JV Company to Silver Global via release of our 15 shares of JV Company common stock, to be released in tranches concurrent with the scheduled payments over twelve months.We received the first payment from Silver Global of $350,000 in August 2012 and the 25,000,001 shares of our common stock in October 2012.However, Silver Global elected not to make the scheduled January 2013 payment of $1,000,000, forfeiting its right to the $750,000 discount.There can be no assurance that we will receive the remaining payments through July 2013 from Silver Global as scheduled in the Rescission Agreement.In the event of default in payment by Silver Global, we will maintain any unpaid portion of the JV Company common stock. 2 Because of the negative impact of disputes and litigation on our fund raising efforts, including the foreclosure and sale of our interest in the Mineral Ridge LLC and the rescission of the joint venture in Panama, we have been unable to raise the capital necessary to continue our mineral property exploration and evaluation activities and fund our operations.As a result, we have significantly scaled back our mineral property acquisition and development plans and reduced the level of our operations.There can be no assurance that we will be successful in our efforts to obtain financing, or that we will be successful in our efforts to continue to raise capital at favorable rates or at all.If we do not receive further payments from Silver Global, and if we are unable to raise sufficient capital to meet our current obligations, we may be forced to further reduce or terminate operations and file for reorganization or liquidation under the bankruptcy laws.These factors and our negative working capital position together raise doubt about our ability to continue as a going concern. The accompanying consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. Corporate History; Recent Events We are a mineral exploration, development and production company, formed in Minnesota on June 2, 1997 and reincorporated in the State of Nevada as of May 30, 2008. Our business includes acquiring and consolidating mineral properties with potential production and future growth through exploration discoveries.Pending requisite funding, our current growth strategy is focused on the expansion of our operations through the development of mineral properties into royalty mining projects. We have embarked upon an acquisition plan targeting advanced stage mineral projects with near-term production throughout North, Central and South America.As funding allows, we anticipate analyzing several prospective properties, with a view towards optioning a select group of properties on acceptable terms and conditions.From the optioned properties, we hope to identify those projects that can be advanced toward commercial production. Our mineral properties currently include: the Adams Mine and Duff Claim Block near Denio, Nevada; the Northern Champion molybdenum property in Ontario, Canada; and four gold and base metal properties in the Shining Tree District in Ontario, Canada.As more fully described in the Notes to Consolidated Financial Statements and elsewhere in this annual report, we have entered into agreements to acquire: an 80% interest in the Vanderbilt Silver and Gold Project, the Coyote Fault Gold and Silver Project, and claims that are an extension to the Coyote Fault property, all located adjacent to the Mineral Ridge property near Silver Peak, Nevada (the “Mhakari Properties”); a 100% interest in five gold and molybdenum properties in Peru; a 15% interest in the Mina Santa Rosa gold mine located in Panama; and an option to acquire a 100% undivided interest in 61 unpatented mining claims in North Williams Township in Ontario, Canada. As previously discussed, because of lack of funding we were unable to significantly advance the exploration and evaluation activities on our mineral properties during the year ended December 31, 2012.Our mining properties and interests are discussed in further detail under “Item 2. Properties” below. Some of our more significant recent events, including events subsequent to December 31, 2012, are summarized as follows: Sale of Interest in Mineral Ridge LLC On January 24, 2012, we received a Notice of Default and Acceleration, and subsequently received supplemental Notices of Default, and a Notice of Disposition of Collateral from Waterton Global Value, L.P. (“Waterton”) under our senior, secured gold stream debt facility entered into in September 2011 with Waterton.We refuted each assertion of default.Through April 30, 2012, we had borrowed an aggregate principal amount of $6,000,000 from the gold stream debt facility.On April 30, 2012, our 30% interest in Mineral Ridge Gold, LLC (the “Mineral Ridge LLC”) was foreclosed upon by Waterton and sold at a public auction, at which the only bidder present was Waterton.Our interest in the Mineral Ridge LLC was sold to Waterton and indebtedness to Waterton with a total book value of $6,209,912 was extinguished. 3 Rescission and Release Agreement Effective July 23, 2012 and subsequently amended effective July 30, 2012, we entered into a Rescission and Release Agreement (the “Rescission Agreement”) with Silver Global, S.A. (“Silver Global”) and Golden Phoenix Panama, S.A. (the “JV Company”) (collectively the “Parties”) whereby the Parties agreed to resolve outstanding disputes and rescind the Definitive Acquisition Agreement entered into on September 16, 2011 to develop the Santa Rosa mining project in Panama.In accordance with the terms of the Rescission Agreement, Silver Global is to return and pay to us a total of $4,100,000 in scheduled payments over twelve months, subject to a discount of $750,000 as consideration for timely payments, and return to us for cancellation 25,000,001 shares of our common stock.We are to transfer our 15% ownership interest in the JV Company to Silver Global via release of our 15 shares of JV Company common stock in tranches concurrent with our receipt of the scheduled payments over twelve months.We received the first payment from Silver Global of $350,000 in August 2012 and the 25,000,001 shares of our common stock were returned to us in October 2012.However, Silver Global elected not to make the scheduled January 2013 payment of $1,000,000, forfeiting its right to the $750,000 discount.There can be no assurance that we will receive the remaining payments through July 2013 from Silver Global as scheduled in the Rescission Agreement.In the event of default in payment by Silver Global, we will maintain any unpaid portion of the JV Company common stock. Concurrent with the execution of the Rescission Agreement and our receipt of the first scheduled payment of $350,000 in August 2012, the arbitration proceedings previously filed by us against Silver Global and pending before the International Chamber of Commerce were dismissed without prejudice. Amended and Restated Option Agreement for Mhakari Properties After discussions in 2012, on February 26, 2013, we entered into an Amended and Restated Option Agreement with respect to the Mhakari Properties with Mhakari Gold (Nevada), Inc. (“Mhakari”), which terminated all rights and obligations under the prior agreements with Mhakari and restated the parties’ agreement with respect to each of the Mhakari Properties. Mhakari granted us an option to acquire up to an undivided 80% interest in the Mhakari Properties for the following consideration to be paid by us to Mhakari: Cash payments: $25,500, payable $20,000 upon execution of the agreement and $5,500 within 60 days thereafter; $20,000 payable on the 3 month anniversary of the agreement; $15,000 on the 6 month anniversary of the agreement; and $50,000 on the 15 month anniversary of the agreement. Equity payments: 8,000,000 shares of our common stock upon the execution of the agreement; an additional 7,000,000 shares of our common stock on the 4 month anniversary of the agreement; and an additional 5,000,000 shares of our common stock on the 12 month anniversary of the agreement. Work commitment:$500,000 in exploration and development expenditures on the Mhakari Properties within 18 months of the date of the agreement; an additional $500,000 in exploration and development expenditures between 18 months and 30 months from the date of the agreement; with no less than $2,000,000 in exploration and development expenditures in the aggregate within 48 months from the date of the agreement.Inclusive in this work commitment, we are to earmark no less than $10,000 per contract year for 4 years to enhancing safety on the Mhakari Properties. Upon satisfying the consideration payable under the agreement, we shall receive an 80% undivided interest in the Mhakari Properties and the parties shall enter into a joint venture to further develop the Mhakari Properties, with us retaining an 80% interest in the joint venture.In the event that we fail to satisfy the entire purchase price by completing all cash, equity and work commitment payments within the required time frames, the agreement will be deemed to have been terminated and all payments made to date will be forfeited to Mhakari with no interest earned by us in the Mhakari Properties. 4 Management Changes Jeffrey Dahl was appointed to our Board of Directors in April 2012.Mr. Dahl has extensive experience in counseling and directing corporate mergers, acquisitions, restructurings, leveraged buyouts, raising capital, and investing.His client base includes corporations, financial institutions, financial sponsors, family offices, insurance/pension funds, sovereign wealth funds, hedge funds, and private equity groups. In June 2012, we formed an Interim Governing Board (“IGB”) to develop legal strategy and establish the next steps for developing our portfolio of mining projects.The IGB utilizes the collective strengths of our Board of Directors and management team and is currently comprised of three members, Donald Gunn, John Di Girolamo, and Jeffrey Dahl.Donald Gunn serves as Chair of the IGB, which has temporarily absorbed the position of Chief Executive Officer.Thomas Klein stepped down as Chief Executive Officer upon creation of the IGB. On December 16, 2012, J. Roland Vetter resigned as our Chief Financial Officer, and on January 15, 2013, Mr. Vetter resigned as a member of our Board of Directors.On January 15, 2013, our Board of Directors appointed Dennis P. Gauger as our Chief Financial Officer and Corporate Secretary. Robert Martin announced his resignation from our Board of Directors, effective March 4, 2013.The Board has elected Donald Gunn to replace Mr. Martin as Chairman. Our corporate directors and officers have prior management experience with large and small mining companies.We believe that we have created the basis for a competitive mineral exploration, development and operational company through assembling a group of individuals with experience in target generation, ore discovery, resource evaluation, mine development and mine operations. As funding permits, we intend to continue to strategically acquire, explore and develop mineral properties.We plan to provide joint venture opportunities for mining companies to conduct exploration or development on mineral properties we own or control.We, together with any future joint venture partners, intend to explore and develop selected properties to a stage of proven and probable reserves, at which time we would then decide whether to sell our interest in a property or take the property into production alone or with our future partner(s).By joint venturing our properties, we may be able to reduce our costs for further work on those properties, while continuing to maintain and acquire interests in a portfolio of gold and base strategic metals properties in various stages of mineral exploration and development.We expect that this corporate strategy will minimize the financial risk that we would incur by assuming all the exploration costs associated with developing any one property, while maximizing the potential for success and growth. We expect to retain up to a 30% interest in each project, and we anticipate our cash flow will be leveraged to the price of gold or the underlying strategic metal.Ultimately, we intend to convert some of our interests into royalty agreements. Government Regulations and Permits In connection with exploration, mining and milling activities, we are subject to extensive federal, state and local laws and regulations, domestic and international, governing the protection of the environment, including laws and regulations relating to protection of air and water quality, hazardous waste management and mine reclamation as well as the protection of endangered or threatened species. We are required to comply with numerous environmental laws and regulations imposed by federal and state authorities within the United States.At the federal level, legislation such as the Clean Water Act, the Clean Air Act, the Resource Conservation and Recovery Act, the Comprehensive Environmental Response Compensation Liability Act and the National Environmental Policy Act impose effluent and waste standards, performance standards, air quality and emissions standards and other design or operational requirements for various components of mining and mineral processing, including molybdenum, gold and silver mining and processing. 5 At present, we do not employ any individuals at our mining properties; we utilize the services of consultants and independent contractors, which are regulated by the Mine Safety and Health Administration (MSHA), a federal agency within the United States.Exploration and development efforts within Peru are regulated by the Peruvian government, including the Ministry of Energy and Mines of Peru, a governmental entity responsible for managing the energy and mining sectors of Peru, and the Puno Regional Mining Authority. Our planned exploration activities at the Vanderbilt and Coyote Fault properties do not require permits or bonding, but will be necessary for proposed future work programs. If we or the operators of the properties in which we have an interest cannot obtain or maintain the necessary permits, or if there is a delay in receiving such permits, our timetable and business plan for development and mining of these properties could be adversely affected. See “Item 1A. Risk Factors” for more information. Competition And Mineral Prices The mining industry has historically been intensely competitive and the increasing price of gold since 2002 has led a number of companies to begin once again to aggressively acquire claims and properties. Employees As of the date of this filing, we currently employ one full-time employee.We have contracts with various independent contractors and consultants to fulfill additional needs, including management, accounting, investor relations, exploration, development, permitting, and other administrative functions, and may staff further with employees as funding permits and as we bring new projects on line. Corporate Office Currently, our principal executive office consists of 1,200 square feet located at 7770 Duneville Street, Suite 11, Las Vegas, Nevada 89139, via a lease due to expire in September 2013. ITEM 1A.RISK FACTORS We operate in a dynamic and rapidly changing environment that involves numerous risks and uncertainties.The risks described below should be considered carefully when assessing an investment in our common stock.The occurrence of any of the following events could harm us and these risks are not the only ones that we face.If these events occur, our business, operating results or financial condition could suffer and stockholders may lose part or even all of their investment. RISKS RELATED TO OUR BUSINESS, OPERATIONS AND INDUSTRY We Have Incurred Significant Losses Since our Inception in 1997 And May Never Be Profitable. We have yet to establish any history of profitable operations. At December 31, 2012 we had an accumulated deficit of $61,901,365.We reported net income of $3,676,796 for the year ended December 31, 2012; however, the net income resulted primarily from the non-cash gain of $6,209,912 on our disposition of our interest in the Mineral Ridge LLC.We incurred a net loss of $20,718,734 for the year ended December 31, 2011.Our revenues have not been sufficient to sustain our operations.Our only source of operating revenues for the past two years has been minimal rental income from our drilling equipment.We have sold or are currently offering for sale the assets of our drilling division, and will have no more revenues from this source.Our profitability will require the successful commercialization of our mineral interests. We may not be able to successfully commercialize our mineral interests or ever become profitable. 6 We Have Limited Cash and Current Liabilities That Significantly Exceed Our Current Assets. At December 31, 2012, we had current assets of $297,458 and current liabilities of $3,693,851, resulting in a working capital deficit of $3,396,393.Included in current assets at December 31, 2011 were cash and cash equivalents totaling $287,704.We currently have no significant operating revenues, and as of December 31, 2012, our cash and cash equivalents were not sufficient to fund our operating needs for the next twelve months.As a result, we have significantly scaled back our mineral property acquisition and development plans and reduced the level of our operations.There can be no assurance that we will be successful in our efforts to obtain financing, or that we will be successful in our efforts to continue to raise capital at favorable rates or at all.If we do not receive further payments from Silver Global, and if we are unable to raise sufficient capital to meet our current obligations, we may be forced to further reduce or terminate operations and file for reorganization or liquidation under the bankruptcy laws. We Currently Are Dependent on the Receipt of Repayments from Silver Global and There Can Be No Assurance That Such Payments Will Be Received. In accordance with the terms of the Rescission Agreement, Silver Global is to return and pay to us a total of $4,100,000 in scheduled payments over twelve months, subject to a discount of $750,000 as consideration for timely payments, and return to us for cancellation 25,000,001 shares of our common stock.We are to transfer our 15% ownership interest in the JV Company to Silver Global via release of our 15 shares of JV Company common stock in tranches concurrent with our receipt of the scheduled payments over twelve months.We received the first payment from Silver Global of $350,000 in August 2012 and the 25,000,001 shares of our common stock were returned to us in October 2012.However, Silver Global elected not to make the scheduled January 2013 payment of $1,000,000, forfeiting its right to the $750,000 discount.Our ability to meet our current obligations is dependent on the receipt of payments from Silver Global and there can be no assurance that we will receive the remaining payments through July 2013 from Silver Global as scheduled in the Rescission Agreement. We Will Require Significant Additional Capital to Continue our Exploration Activities, and, if Warranted, to Develop Mining Operations. We will require significant additional funding for geological and geochemical analysis, metallurgical testing, and, if warranted, feasibility studies with regard to the results of our exploration.We may not benefit from such investments if we are unable to identify a commercial ore deposit.If we are successful in identifying reserves, we will require significant additional capital to establish a mine and construct a mill and other facilities necessary to mine those reserves.That funding, in turn, will depend upon a number of factors, including the state of the national and worldwide economy and the price of gold and other metals.We may not be successful in obtaining the required financing for these or other purposes, which would adversely affect our ability to continue operating.Failure to obtain such additional financing could result in delay or indefinite postponement of further exploration and the possible, partial or total loss of our potential interest in certain properties. There Is Doubt About Our Ability To Continue As A Going Concern Due To Recurring Losses From Operations, And Accumulated Deficit, All Of Which Mean That We May Not Be Able To Continue Operations. The Report of Independent Registered Accounting Firm on our 2012 audited consolidated financial statements addresses an uncertainty, indicating that our operating losses and lack of working capital raise substantial doubt about our ability to continue as a going concern.We have a history of operating losses since our inception in 1997, and have an accumulated deficit of $61,901,365 and a total stockholders’ deficit of $3,324,009 at December 31, 2012.A significant portion of these deficits result from our accounting policy of expensing exploration and evaluation costs for our mineral properties, including acquisition of exploration mineral properties and interests in joint ventures with mineral properties in the exploration and evaluation stage, due to the uncertainty as to the recoverability of these costs.Our only source of operating revenues for the past two years has been minimal rental income from our drilling equipment.We have sold or are currently offering for sale the assets of our drilling division, and will have no more revenues from this source.We will require additional capital to fund our operations and to pursue mineral property development opportunities with our existing properties and other prospects. 7 Fluctuating Gold and Silver Prices Could Negatively Impact our Business Plan. The potential for profitability of gold and silver mining operations at our joint ventured properties and properties that we are actively exploring with an option to acquire, is directly related to the market prices of gold and silver.The prices of gold and silver may also have a significant influence on the market price of our common stock. In the event that we obtain positive feasibility results and progress to a point where a commercial production decision can be made, our decision to put a mine into production and to commit the funds necessary for that purpose must be made long before any revenue from production would be received.A decrease in the price of gold or silver at any time during future exploration, development or mining may prevent our properties from being economically mined or result in the impairment of assets as a result of lower gold or silver prices. The prices of gold and silver are affected by numerous factors beyond our control, including inflation, fluctuation of the United States dollar and foreign currencies, global and regional demand, the purchase or sale of gold by central banks, and the political and economic conditions of major gold producing countries throughout the world. During the last five years, the average annual market price of gold has progressively increased from $872 per ounce to $1,669 per ounce, as shown in the table below: Although it may be possible for us to protect against future gold and silver price fluctuations through hedging programs, the volatility of metal prices represents a substantial risk that is impossible to completely eliminate by planning or technical expertise. We May Be at Risk of Losing an Interest in or Failing to Consummate Option and Acquisition Transactions With Respect to our Vanderbilt, Coyote Fault, Coyote Extension, Peruvian or Panamanian Property Interests if we Fail to Perform Our Obligations. Under the terms of our Amended and Restated Option Agreement Mhakari Gold (Nevada), Inc., we are required to meet certain obligations in order to attain an 80% interest in the Vanderbilt, Coyote Fault and Coyote Extension properties.If we fail to make the required cash and equity payments and make the minimum exploration and development expenditures in a timely manner or to perform our other obligations as required under the agreement, we are at risk that the option could be forfeited and the acquisition of the respective 80% interests not attained. We May Not Have Access To Capital In The Future As A Result Of Disruptions In Capital And Credit Markets. Our ability to access capital or credit necessary to continue operations may be hindered by the continuing difficulties in the capital and credit markets both in the U.S. and internationally.Moreover, longer term volatility and continued disruptions in the capital and credit markets as a result of uncertainty, changing or increased regulation of financial institutions, reduced alternatives or failures of significant financial institutions could affect adversely our access to the liquidity needed for our business in the longer term.Such disruptions could require us to take measures to conserve cash until the markets stabilize or until alternative credit arrangements or other funding for our business needs can be arranged.The disruptions in the capital and credit markets have also resulted in higher interest rates on publicly issued debt securities and increased costs under credit facilities.The continuation of these disruptions could increase our interest expense and capital costs and could affect adversely our results of operations and financial position including our ability to grow our business through joint ventures, sales or acquisitions. We May Not Be Able To Secure Additional Financing To Meet Our Future Capital Needs Due To Changes In General Economic Conditions. We anticipate needing significant capital to conduct further exploration and development needed to fulfill our outstanding obligations under our option and acquisition agreements to acquire property interests, repay outstanding debt obligations, bring our existing mining properties into production, and meet ongoing operating expenses.We may use capital more rapidly than currently anticipated and incur higher operating expenses than currently expected, and we will be required to depend on external financing to satisfy our operating and capital needs.We will need new or additional financing in the future to conduct our operations or expand our business.Any sustained weakness in the general economic conditions and/or financial markets in the United States or globally could affect adversely our ability to raise capital on favorable terms or at all.From time to time we have relied, and may also rely in the future, on access to financial markets as a source of liquidity to satisfy working capital requirements and for general corporate purposes.We may be unable to secure additional debt or equity financing on terms acceptable to us, or at all, at the time when we need such funding.If we do raise funds by issuing additional equity or convertible debt securities, the ownership percentages of existing stockholders would be reduced, and the securities that we issue may have rights, preferences or privileges senior to those of the holders of our common stock or may be issued at a discount to the market price of our common stock which would result in dilution to our existing stockholders.Our inability to raise additional funds on a timely basis would make it difficult for us to achieve our business objectives and would have a negative impact on our business, financial condition and results of operations. 8 The Development and Completion of Our Properties Entail Significant Risks. The development of mineral deposits involves significant risks that even the best evaluation, experience and knowledge cannot eliminate.The economic feasibility of our mining properties is based upon a number of factors, including estimations of reserves and mineralized material, extraction and process recoveries, engineering, capital and operating costs, future production rates and future prices of precious metals. The Validity Of Our Unpatented Mining Claims Could Be Challenged, Which Could Force Us To Curtail Or Cease Our Business Operations. A significant portion of our properties consist of unpatented mining claims, which we own or lease.These claims are located on federal land or involve mineral rights that are subject to the claims procedures established by the General Mining Law of 1872.We must make certain filings with the county in which the land or mineral is situated and with the Bureau of Land Management and pay annual holding fees of $133.50 per claim.If we fail to make the annual holding payment or make the required filings, our mining claim could be void or voidable.Because mining claims are self-initiated and self-maintained rights, they are subject to unique vulnerabilities not associated with other types of property interests.It is difficult to ascertain the validity of unpatented mining claims from public property records and, therefore, it is difficult to confirm that a claimant has followed all of the requisite steps for the initiation and maintenance of a claim.The General Mining Law requires the discovery of a valuable mineral on each mining claim in order for such claim to be valid, and rival mining claimants and the United States may challenge mining claims.Under judicial interpretations of the rule of discovery, the mining claimant has the burden of proving that the mineral found is of such quality and quantity as to justify further development, and that the deposit is of such value that it can be mined, removed and disposed of at a profit.The burden of showing that there is a present profitable market applies not only to the time when the claim was located, but also to the time when such claim’s validity is challenged.However, only the federal government can make such challenges; they cannot be made by other individuals with no better title rights than us.It is therefore conceivable that, during times of falling metal prices, claims that were valid when they were located could become invalid if challenged.Title to unpatented claims and other mining properties in the western United States typically involves certain other risks due to the frequently ambiguous conveyance history of those properties, as well as the frequently ambiguous or imprecise language of mining leases, agreements and royalty obligations.No title insurance is available for mining.In the event we do not have good title to our properties, we would be forced to curtail or cease our business operations. Environmental Controls Could Curtail Or Delay Exploration And Development Of Our Mines And Impose Significant Costs On Us. We are required to comply with numerous environmental laws and regulations imposed by federal and state authorities.At the federal level, legislation such as the Clean Water Act, the Clean Air Act, the Resource Conservation and Recovery Act, the Comprehensive Environmental Response Compensation Liability Act and the National Environmental Policy Act impose effluent and waste standards, performance standards, air quality and emissions standards and other design or operational requirements for various components of mining and mineral processing, including molybdenum, gold and silver mining and processing.In addition, insurance companies are now requiring additional cash collateral from mining companies in order for the insurance companies to issue a surety bond.This addition of cash collateral for a bond could have a significant impact on our ability to bring properties into production. 9 Many states, including the State of Nevada (where our interests in the Duff Claims Block, Vanderbilt and Coyote Fault properties are located), have also adopted regulations that establish design, operation, monitoring, and closing requirements for mining operations.Under these regulations, mining companies are required to provide a reclamation plan and financial assurance to ensure that the reclamation plan is implemented upon completion of mining operations.Additionally, Nevada and other states require mining operations to obtain and comply with environmental permits, including permits regarding air emissions and the protection of surface water and groundwater.Although we believe that we are currently in compliance with applicable federal and state environmental laws, changes in those laws and regulations may necessitate significant capital outlays or delays, may materially and adversely affect the economics of a given property, or may cause material changes or delays in our intended exploration, development and production activities.Any of these results could force us to curtail or cease our business operations. Our Exploration Activities and Operations in the U.S. and Abroad Are Subject to the Risks of Doing Business. Exploration, development, production and mine closure activities are subject to political, economic and other risks of doing business, including, but not limited to: ● changes in laws or regulations; ● royalty and tax increases or claims, including retroactive increases and claims and requests to renegotiate terms of existing royalties and taxes, by governmental entities, including such increases, claims and/or requests by the governments of the United States and the State of Nevada, Canada and Peru; ● increases in training and other costs and challenges relating to requirements by governmental entities to employ the nationals of the country in which a particular operation is located; ● delays in obtaining or renewing, or the inability to obtain, maintain or renew, necessary governmental permits and approvals; ● claims for increased mineral royalties or ownership interests by local or indigenous communities; ● disadvantages of competing against companies from countries that are not subject to U.S. laws and regulations, including the Foreign Corrupt Practices Act; ● expropriation or nationalization of property; ● currency fluctuations, particularly in countries with high inflation; ● foreign exchange controls; ● restrictions on the ability of local operating companies to sell gold offshore for U.S. dollars, or on the ability of such companies to hold U.S. dollars or other foreign currencies in offshore bank accounts; ● import and export regulations, including restrictions on the export of gold; ● restrictions on the ability to pay dividends offshore or to otherwise repatriate funds; ● risk of loss due to acts of war, terrorism, civil strife or guerrilla activities; ● risk of loss due to any criminal activities such as trespassing, theft or illegal mining; ● risk of loss due to disease and other potential endemic health issues; ● disadvantages relating to submission to the jurisdiction of foreign courts or arbitration panels or enforcement or appeals of judgments at foreign courts or arbitration panels against a sovereign nation within its own territory; and ● other risks arising out of foreign sovereignty over the areas in which our exploration activities and operations are conducted. As a result, our exploration, development and potential production activities may be affected by these and other factors, many of which are beyond our control, and some of which, individually or in the aggregate, could materially adversely affect our financial position or results of operations. 10 Our Potential Acquisitions and Operations in Peru and Panama are Subject to Political Risks. Our agreements with Sala-Valc, SAC, with respect to the acquisition of a 100% interest in certain mining concessions, assets and properties in Peru will be subject to Peruvian law and national and local politics.Similarly, our agreements with Silver Global, S.A. with respect to the acquisition of an interest in the Santa Rosa property in Panama will be subject to Panama law and local politics.Although the current government in each jurisdiction has generally taken positions promoting private investment, we cannot predict future government positions on foreign investment, mining concessions, land tenure, environmental regulation or taxation.Any changes in government positions on these issues could adversely affect any potential assets, interests or operations, which could have a material adverse effect on our results of operations and financial position. Proposed Legislation Affecting The Mining Industry Could Have An Adverse Effect On Us. During the past several years, the United States Congress considered a number of proposed amendments to the General Mining Law of 1872, which governs mining claims and related activities on federal lands.For example, a broad based bill to reform the General Mining Law of 1872, the Hardrock Mining and Reclamation Act of 2007 (H.R. 2262) was introduced in the U.S. House of Representatives on May 10, 2007 and was passed by the U.S. House of Representatives on November 1, 2007, and has been submitted to the U.S. Senate where no action has been taken to date. In 1992, a federal holding fee of $100 per claim was imposed upon unpatented mining claims located on federal lands.This fee was increased to $125 per claim in 2005 ($133.50 total with the accompanying County fees included).Beginning in October, 1994, a moratorium on processing of new patent applications was approved.In addition, a variety of legislation over the years has been proposed by the United States Congress to further amend the General Mining Law.If any of this legislation is enacted, the proposed legislation would, among other things, change the current patenting procedures, limit the rights obtained in a patent, impose royalties on unpatented claims, and enact new reclamation, environmental controls and restoration requirements. For example, the Hardrock Mining and Reclamation Act of 2007 (H.R. 2262), if enacted, would have several negative impacts on us, including but not limited to: requiring royalty payments of 8% of gross income from mining a claim on Federal land, or 4% of claims on Federal land that existed prior to the passage of this act; and prohibition of certain areas from being open to the location of mining claims, including wilderness study areas, areas of critical environmental concern, areas included in the National Wild and Scenic Rivers System, and any area included in maps made for the Forest Service Roadless Area Conservation Final Environmental Impact Statement. The extent of any such changes to the General Mining Law of 1872 that may be enacted is not presently known, and the potential impact on us as a result of future congressional action is difficult to predict.If enacted, the proposed legislation could adversely affect the economics of developing and operating our mines because many of our properties consist of unpatented mining claims on federal lands.Our financial performance could therefore be materially and adversely affected by passage of all or pertinent parts of the proposed legislation, which could force us to curtail or cease our business operations. The Development And Operation Of Our Mining Projects Involve Numerous Uncertainties. Mine development projects, including our planned projects, typically require a number of years and significant expenditures during the development phase before production is possible. 11 Development projects are subject to the completion of successful feasibility studies, issuance of necessary governmental permits and receipt of adequate financing.The economic feasibility of development projects is based on many factors such as: ● estimation of reserves; ● anticipated metallurgical recoveries; ● future molybdenum, gold and silver prices; and ● anticipated capital and operating costs of such projects. Our mine development projects may have limited relevant operating history upon which to base estimates of future operating costs and capital requirements.Estimates of proven and probable reserves and operating costs determined in feasibility studies are based on geologic and engineering analyses. Any of the following events, among others, could affect the profitability or economic feasibility of a project: ● unanticipated changes in grade and tonnage of material to be mined and processed; ● unanticipated adverse geotechnical conditions; ● incorrect data on which engineering assumptions are made; ● costs of constructing and operating a mine in a specific environment; ● availability and cost of processing and refining facilities; ● availability of economic sources of power; ● adequacy of water supply; ● adequate access to the site; ● unanticipated transportation costs; ● government regulations (including regulations relating to prices, royalties, duties, taxes, restrictions on production, quotas on exportation of minerals, as well as the costs of protection of the environment and agricultural lands); ● fluctuations in metal prices; and ● accidents, labor actions and force majeure events. Any of the above referenced events may necessitate significant capital outlays or delays, may materially and adversely affect the economics of a given property, or may cause material changes or delays in our intended exploration, development and production activities.Any of these results could force us to curtail or cease our business operations. 12 Mineral Exploration Is Highly Speculative, Involves Substantial Expenditures, And Is Frequently Non-Productive. Mineral exploration involves a high degree of risk and exploration projects are frequently unsuccessful.Few prospects that are explored end up being ultimately developed into producing mines.To the extent that we continue to be involved in mineral exploration, the long-term success of our operations will be related to the cost and success of our exploration programs.We cannot assure you that our mineral exploration efforts will be successful.The risks associated with mineral exploration include: ● The identification of potential economic mineralization based on superficial analysis; ● the quality of our management and our geological and technical expertise; and ● the capital available for exploration and development. Substantial expenditures are required to determine if a project has economically mineable mineralization.It may take several years to establish proven and probable reserves and to develop and construct mining and processing facilities.Because of these uncertainties, our current and future exploration programs may not result in the discovery of reserves, the expansion of our existing reserves or the further development of our mines. Mining Risks And Insurance Could Have An Adverse Effect On Our Profitability. Our operations are subject to all of the operating hazards and risks normally incident to exploring for and developing mineral properties, such as unusual or unexpected geological formations, environmental pollution, personal injuries, flooding, cave-ins, changes in technology or mining techniques, periodic interruptions because of inclement weather and industrial accidents.Although we currently maintain insurance to ameliorate some of these risks, more fully described in the description of our business in this filing, such insurance may not continue to be available at economically feasible rates or in the future be adequate to cover the risks and potential liabilities associated with exploring, owning and operating our properties.Either of these events could cause us to curtail or cease our business operations. RISKS ASSOCIATED WITH OUR COMMON STOCK The Market Price Of Our Common Stock Is Highly Volatile, Which Could Hinder Our Ability To Raise Additional Capital. The market price of our common stock has been and is expected to continue to be highly volatile.Several factors, including regulatory matters, concerns about our financial condition, operating results, litigation, government regulation, the price of gold, silver and other precious metals, developments or disputes relating to agreements, title to our properties or proprietary rights, may have a significant impact on the market price of our stock.The range of the high and low bid prices of our common stock over the last three years has been between $0.22 and $0.01.In addition, potential dilutive effects of future sales of shares of common stock by shareholders and by us, and subsequent sale of common stock by the holders of warrants and options could have an adverse effect on the price of our securities, which could hinder our ability to raise additional capital to fully implement our business, operating and development plans. Penny Stock Regulations Affect Our Stock Price, Which May Make It More Difficult For Investors To Sell Their Stock. Broker-dealer practices in connection with transactions in “penny stocks” are regulated by certain penny stock rules adopted by the SEC.Penny stocks generally are equity securities with a price per share of less than $5.00 (other than securities registered on certain national securities exchanges or quoted on the NASDAQ Stock Market, provided that current price and volume information with respect to transactions in such securities is provided by the exchange or system).The penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from the rules, to deliver a standardized risk disclosure document that provides information about penny stocks and the risks in the penny stock market.The broker-dealer must also provide the customer with current bid and offer quotations for the penny stock, the compensation of the broker-dealer and its salesperson in the transaction, and monthly account statements showing the market value of each penny stock held in the customer’s account.In addition, the penny stock rules generally require that prior to a transaction in a penny stock the broker-dealer make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser’s written agreement to the transaction.These disclosure requirements may have the effect of reducing the level of trading activity in the secondary market for a stock that becomes subject to the penny stock rules.Our securities are subject to the penny stock rules, and investors may find it more difficult to sell their securities. 13 We Have Never Paid Dividends on Our Common Stock and We Do Not Anticipate Paying Any in the Foreseeable Future. We have not paid dividends on our common stock to date, and we may not be in a position to pay dividends in the foreseeable future.Our ability to pay dividends will depend on our ability to successfully develop one or more properties and generate revenue from operations.Further, our initial earnings, if any, will likely be retained to finance our growth.Any future dividends will depend upon our earnings, our then-existing financial requirements and other factors and will be at the discretion of our Board of Directors. Completion of One or More New Acquisitions Could Result in the Issuance of a Significant Amount of Additional Common Stock, Which May Depress the Trading Price of Our Common Stock. In the event we acquire one or more additional mineral properties for consideration consisting in whole or in part of shares of our common stock, such transaction could result in the issuance of a significant amount of common stock.Such issuance could depress the trading price of our common stock. ITEM 1B.UNRESOLVED STAFF COMMENTS Not applicable. ITEM 2. PROPERTIES Mining Properties And Projects Our mineral properties currently include: the Adams Mine and Duff Claim Block near Denio, Nevada; the Northern Champion molybdenum property in Ontario, Canada; and four gold and base metal properties in the Shining Tree District in Ontario, Canada.As more fully described in the Notes to Consolidated Financial Statements, we have entered into agreements to acquire: an 80% interest in the Vanderbilt Silver and Gold Project, the Coyote Fault Gold and Silver Project, and claims that are an extension to the Coyote Fault property, all located adjacent to the Mineral Ridge property near Silver Peak, Nevada; a 100% interest in five gold and molybdenum properties in Peru; a 15% interest in the Mina Santa Rosa gold mine located in Panama; and an option to acquire a 100% undivided interest in 61 unpatented mining claims in North Williams Township in Ontario, Canada. 14 Figures 1 through 4 below display our mining property interests. Figure 1. Map showing the locations of the Nevada properties discussed in this Annual Report.Our Duff claims block is located adjacent to the Ashdown Mine, which we sold our interest in on May 13, 2009.We have an option to acquire an 80% interest in the Vanderbilt, Coyote Fault and Coyote Fault Extension projects, subject to our making certain cash and equity payments and completion of certain exploration and development funding obligations as discussed herein. 15 Figure 2. Map showing the Northern Champion property located within the Province of Ontario, Canada, as well as the four mining properties in the Shining Tree District of Ontario. 16 Figure 3.Map showing the Porvenir stockpile, Porvenir Moly Exploration property and Alicia Gold Exploration in the South and the Group of the 8 and Tornitos properties in the North. We are completing final documentation and engaged in discussions necessary to complete the transfer of a 100% interest in these properties, subject to certain retained royalties, as discussed herein. 17 Figure 4.Map showing the Mina Santa Rosa project, located in Canazas, Panama.We currently hold a 15% interest in the Santa Rosa property via our 15% ownership in Golden Phoenix Panama, S.A., the joint venture entity formed to own and operate the concessions constituting the Santa Rosa mine.Pursuant to a Rescission Agreement, Silver Global is to return certain cash payments to us in exchange for our transfer to Silver Global of our 15% interest.In the event of default in payment by Silver Global, we will maintain any unpaid portion of the 15% ownership, which we can either hold or sell to a third party. NEVADA PROPERTIES AND PROJECTS Duff Claims Block, Humboldt County, Nevada We own the Duff claims block comprised of 103 mineral claims located along the western flank of the Pine Forest Range, 20 miles south of Denio, Humboldt County, Nevada.The claims block, which was acquired in 2007, extends from Oakly Canyon south of the Ashdown Mine to the border of the Blue Lake Wilderness Study Area.Metals historically mined in the general region include gold, molybdenum, copper, tungsten, and antimony. The major mine feature of the Duff claims is the Adams Mine, which at one time produced silica.However, there are historical reports that substantial gold was also extracted from the quartz rock.Gold has also been mined in the Vicksburg, Ashdown, and Cherry Creek canyons to the north, and Leonard Canyon to the south of the Duff claims. We received a notification from an individual claiming overlapping ownership and priority of certain claims comprising the Duff claims block and Adams Mine.We are looking into the facts surrounding the potential dispute.Although we do not anticipate a material change as a result of this matter, we may be required to revise our description of our claim holdings or expend additional funds to maintain the interest we currently believe we hold. For financial reporting purposes, we have no historical cost basis in the Duff claims block; therefore, no amounts related to this mineral property are included in the accompanying consolidated financial statements. Vanderbilt, Coyote Fault and Coyote Fault Extension Properties, Esmeralda County, Nevada (“Mhakari Properties) Vanderbilt The Vanderbilt property is within 4 miles of the town of Silver Peak, Nevada and highway 265 via Coyote Road.It is comprised of 44 claims, plus 3 patented claims and is located on the southern flank of Mineral Ridge and is within the Silver Peak Range.The Vanderbilt property is within the middle of the Walker Lane tectonic belt with the Sierra uplift to the west and the Basin and Range to the east.Phase I geologic mapping and outcrop sampling (above ground) was completed in October 2010, resulting in average grades of 2.1 g/t gold and 58.6 g/t silver.Phase II exploration program (below ground) in the old mine workings was commenced during the first quarter of 2011 to help identify drill targets, with an exploratory drill program expected to begin in the near term as funding permits. 18 Coyote Fault/Coyote Fault Extension The Coyote Fault/Coyote Fault Extension claims are within nine miles of Silver Peak, Nevada and Hwy 265 via Coyote Road.They are comprised of 110 contiguous claims and are also located in the middle of the Walker Lane tectonic belt with Sierra Block uplift to the west and the Basin and Range to the east.The property is on the northern flank of Mineral Ridge and is along the eastern edge of the Silver Peak Range.Phase I geologic mapping and outcrop sampling (above ground) was completed on the Coyote Fault claim group (38 claims) in December, 2010, which identified a new potential gold exploration target. Geological mapping of the Coyote Extension claim group (72 claims) is planned for the near term as funding permits. In July of 2010, we entered into two separate agreements with Mhakari Gold (Nevada), Inc. (“Mhakari”), an Asset Purchase Agreement and an Option Agreement, which provided us the ability to acquire an 80% interest in each of the historic Vanderbilt silver/gold mine and Coyote Fault gold and silver project, both in Esmeralda County, Nevada.Subsequently, in July 2011, we entered into an Option Agreement with Mhakari to acquire an 80% interest in that certain property referred to as the “Coyote Extension” that extends and augments the Coyote Fault property.These original agreements required us to make certain cash and equity payments and to expend defined levels of exploration and development expenditures over certain time frames. On February 26, 2013, we entered into an Amended and Restated Option Agreement with Mhakari with respect to the Mhakari Properties, which terminated all rights and obligations under the prior agreements and restated the parties’ agreement with respect to each of the Mhakari Properties. Mhakari granted us an option to acquire up to an undivided 80% interest in the Mhakari Properties for the following consideration to be paid by us to Mhakari: Cash payments: $25,500, payable $20,000 upon execution of the agreement and $5,500 within 60 days thereafter; $20,000 payable on the 3 month anniversary of the agreement; $15,000 on the 6 month anniversary of the agreement; and $50,000 on the 15 month anniversary of the agreement. Equity payments: 8,000,000 shares of our common stock upon the execution of the agreement; an additional 7,000,000 shares of our common stock on the 4 month anniversary of the agreement; and an additional 5,000,000 shares of our common stock on the 12 month anniversary of the agreement. Work commitment:$500,000 in exploration and development expenditures on the Mhakari Properties within 18 months of the date of the agreement; an additional $500,000 in exploration and development expenditures between 18 months and 30 months from the date of the agreement; with no less than $2,000,000 in exploration and development expenditures in the aggregate within 48 months from the date of the agreement.Inclusive in this work commitment, we are to earmark no less than $10,000 per contract year for 4 years to enhancing safety on the Mhakari Properties. Upon satisfying the consideration payable under the agreement, we shall receive an 80% undivided interest in the Mhakari Properties and the parties shall enter into a joint venture to further develop the Mhakari Properties, with us retaining an 80% interest in the joint venture.In the event that we fail to satisfy the entire purchase price by completing all cash, equity and work commitment payments within the required time frames, the agreement will be deemed to have been terminated and all payments made to date will be forfeited to Mhakari with no interest earned by us in the Mhakari Properties. 19 CANADIAN PROPERTIES AND PROJECTS Northern Champion Property, Ontario, Canada The Northern Champion property consists of approximately 880 acres in Griffith and Brougham Townships in the Province of Ontario, Canada (“Northern Champion Property”).On April 18, 2006, we executed a Purchase Agreement with four individuals (collectively, the “Vendors”) to acquire 5 registered claims totaling 22 units on the Northern Champion Property together with a NI 43-101 Technical Report and Feasibility Study describing a molybdenite deposit within the area of the claims. The agreement reserved a collective 3.3% Net Smelter Return (“NSR”) for the Vendors on the sales of minerals taken from the Northern Champion Property.We will have the right of first refusal to purchase 1.65% of said NSR from the Vendors for $1,650,000.In 2007, we completed all of our payment obligations under the Purchase Agreement and now own 100% of the Northern Champion Property, subject to the NSR reserved by the Vendors. During 2010 and 2011, we began mapping the geologic surface features and topography of the Northern Champion Property into a single, regional metric scale map, in preparation to advance this molybdenum property.Once the mapping is complete and as funding allows, we expect to begin Phase II planning for trenching, geochemical sampling and/or drilling of previously identified zones to the east of the current open-cut mine.An IP (induced polarization) anomaly to the north of the open-cut zone is also expected to be investigated. North Williams Township Option Agreement On March 1, 2011, we entered into an option agreement with four individuals to acquire a 100% undivided interest in 61 unpatented mining claim units in North Williams Township in the Province of Ontario, Canada.In order to maintain in force the working right and option granted to us, we must make the following payments to the optionors: down payment on signing the option agreement – cash payment of $20,000 and 100,000 shares of our common stock (which payment was made in March 2011 with a total value of $18,500 assigned to the common shares issued); 12 months from signing – cash payment of $40,000 and 100,000 shares of our common stock; 24 months from signing – cash payment of $80,000 and 100,000 shares of our common stock; and 36 months from signing – cash payment of $160,000 and 100,000 shares of our common stock.Due to our lack of funding, we are not current with these payment obligations. Shining Tree Properties, Ontario, Canada The map above in Figure 3. indicates where the Ra Resources mining properties are located within the Shining Tree District in Northern Ontario.We closed the Acquisition Agreement with Ra Resources on April 14, 2011 and now own the interests in those properties.The historic Shining Tree area is currently undergoing a resurgence of exploration where five other companies have been preparing and engaging in drill programs. PERU PROPERTY INTERESTS During 2011, we executed and amended certain agreements with Sala-Valc S.A.C., a Peruvian corporation (“SV”) pursuant to which we will acquire a 100% interest in certain gold and molybdenum properties in Peru, including: the Porvenir tungsten molybdenum stockpile, the Porvenir tungsten molybdenum exploration property (collectively, the “Porvenir Properties”), the Alicia gold exploration area near and abutting Porvenir and two large gold exploration plays in the Pataz District, Group of the Eight and the Tornitos (collectively, the “Gold Properties”) (the Porvenir Properties and Gold Properties are collectively referred to herein as the “Peru Properties”).The Peru Properties total approximately 6,200 hectares of prospective exploration ground, or approximately 25 square miles. We continue the process of finalizing necessary transfer agreements to be filed with Peruvian governmental authorities to affect the transfer and discussing other terms and conditions with SV.We anticipate finalizing such transfer agreements and related matters in the near term. We entered into a Membership Interest Purchase Agreement effective March 7, 2011 (the “Molyco Agreement”) with Pinnacle Minerals Corporation (“Pinnacle”) and Salwell International, LLC (“Salwell”) pursuant to which we will acquire Pinnacle’s 32.5% membership interest in Molyco, LLC (“Molyco”).Molyco owns or controls approximately 30,000 tons of the molybdenum stockpile comprising a portion of the Porvenir property in Peru.The remaining interest in Molyco is to be transferred to us by Salwell as part of the agreements with SV, referenced above. 20 We are to pay Pinnacle $750,000 for the membership interest as follows: (i) a non-refundable deposit of $75,000 no later than two business days after the effective date of the agreement; (ii) a payment of $175,000 no later than two business days after the closing of the agreement (as defined); and the issuance of a promissory note in the principal amount of $500,000, with payments to be made in twelve equal monthly installments on the first of each month commencing on May 1, 2011. On October 31, 2011, we closed the Molyco Agreement pursuant to an Amendment to Membership Interest Purchase Agreement dated October 28, 2011 (the “Molyco Amendment”).Pursuant to the Molyco Amendment, we acquired Pinnacle’s 32.5% membership interest in Molyco for the previously agreed purchase price consisting of:(i) a cash payment of $250,000 (which amount was paid; and (ii) issuance of two non-interest bearing promissory notes as follows: (i)Note 1 in the amount of $250,000 with two monthly payments of $15,000 in each of November 2011 and December 2011; one monthly payment of $30,000 in January 2012; two monthly payments of $20,000 in each of February 2012 and March 2012; and increasing to $30,000 per month thereafter until payment in full, subject to reduction in principal for early repayment as may be mutually agreed upon by the parties; and (ii)Note 2 in the amount of $250,000, such note to be convertible, and repaid based on conversion into 1,000,000 shares of our common stock, which conversion right shall vest 12 months from Closing, subject to our first right of refusal to repurchase some or all of the shares at a per share price of $0.25, which repurchase right shall expire on the date that is 24 months from the closing date of October 31, 2011. In the year ended December 31, 2012, we made payments totaling $30,000 on Note 1.Due to our lack of funding, we are not current with these payment obligations. PANAMA PROPERTY INTERESTS During the year ended December 31, 2011, extensive efforts were directed toward the acquisition and advancement of the Santa Rosa, Panama project.The Santa Rosa gold deposit is located near the city of Cañazas in Veraguas Province, Panama, approximately 300 kilometers southwest of Panama City.On July 9, 2011, we entered into a letter of intent with Silver Global, S.A. (“Silver Global”) to acquire an interest in the Santa Rosa gold mine (“Santa Rosa” or “Mina Santa Rosa”).On September 16, 2011, we entered into a Definitive Acquisition Agreement to acquire a 60% interest, with an option to buy an additional 20% interest, in the Santa Rosa gold mine, via ownership in Golden Phoenix Panama S.A. (the “JV Company”), in consideration for $20,500,000 in cash over a period of approximately 12 to 15 months (with the final earn-in to occur upon achieving commercial production) and $4,500,000 in shares of our common stock (at an agreed upon value of $0.18 per share).We subsequently completed a Joint Venture Operating Agreement with Silver Global and effected transfer of all concessions to the JV Company.We made payments in the aggregate amount of $4,500,000 in cash and issued 25,000,001 shares of our common stock in consideration for a 15% interest in the JV Company. Effective July 23, 2012 and subsequently amended effective July 30, 2012, we entered into a Rescission and Release Agreement (the “Rescission Agreement”) with Silver Global and the JV Company (collectively the “Parties”) whereby the Parties agreed to resolve their disputes and rescind the Definitive Acquisition Agreement. In accordance with the terms of the Rescission Agreement, Silver Global agreed to return and pay to us a total of $4,100,000 in scheduled payments over twelve months, subject to a discount of $750,000 as consideration for timely payments, and return to us for cancellation 25,000,001 shares of our common stock.We are to transfer our 15% ownership interest in the JV Company to Silver Global in tranches concurrent with scheduled payments.In the event of any default in the scheduled payments, we will keep the unpaid portion of the 15% interest in the JV Company, allowing us to either hold the interest or sell it to a third party.Further, as part of the Rescission Agreement, all rights and obligations of the parties under the Santa Rosa Acquisition Agreement were immediately terminated, including the extinguishment of the outstanding loan for $500,000 payable to Silver Global. 21 Concurrent with the execution of the Rescission Agreement and our receipt of the first payment of $350,000 on August 8, 2012, the arbitration proceedings previously filed by us against Silver Global and pending before the International Chamber of Commerce were dismissed, without prejudice.As a result of the $350,000 payment from Silver Global and the extinguishment of the $500,000 note payable, less related bank and legal fees of $6,305, we recorded an $843,695 gain on rescission of the joint venture. In October 2012, Silver Global returned to us the 25,000,001 shares of our common stock and we cancelled these shares; however, Silver Global elected not to make the scheduled January 13, 2013 payment of $1,000,000, forfeiting its right to the $750,000 discount.There can be no assurance that we will receive the remaining payments through July 2013 from Silver Global as scheduled in the Rescission Agreement. ITEM 3.LEGAL PROCEEDINGS We may, from time to time, be subject to disagreements with certain vendors or business partners in the ordinary course of business.Although we hope to resolve any pending disputes or proceedings amicably, negative results could have a material impact on our properties, results of operation or financial condition. As further discussed in in the Notes to Consolidated Financial Statements and elsewhere in this annual report, we entered into a Rescission and Release Agreement, as amended, with Silver Global and the JV Company (collectively the “Parties”) whereby the Parties agreed to resolve their disputes and rescind the Santa Rosa Acquisition Agreement entered into on September 16, 2011 to develop the Santa Rosa mining project in Panama.Concurrent with the execution of the Rescission Agreement and our receipt of the first scheduled payment of $350,000 on August 8, 2012, the arbitration proceedings previously filed by us against Silver Global and pending before the International Chamber of Commerce were dismissed without prejudice. In September 2011, we entered into a senior, secured gold stream debt facility for up to $15.5 million (the “Gold Stream Facility”), secured by substantially all our assets, with Waterton Global Value, L.P. (“Waterton”).On January 24, 2012, we received a Notice of Default and Acceleration, and subsequently received supplemental Notices of Default, and a Notice of Disposition of Collateral from Waterton under the Gold Stream Facility.We refuted each assertion of default.Through April 30, 2012, we had borrowed an aggregate principal amount of $6,000,000 from the Gold Stream Facility.On April 30, 2012, our 30% interest in Mineral Ridge Gold, LLC (the “Mineral Ridge LLC”) was foreclosed upon by Waterton and sold at a public auction, at which the only bidder present was Waterton.Our interest in the Mineral Ridge LLC was sold to Waterton and indebtedness to Waterton with a total book value of $6,209,912 was extinguished.The facts and circumstances surrounding the alleged default that resulted in the foreclosure and sale of our interest in the Mineral Ridge LLC were matters in dispute and the subject of litigation filed by us against Waterton and Scorpio Gold Corporation, a participant in the Mineral Ridge Joint Venture.On July 11, 2012, we announced that we, Waterton, and Scorpio Gold Corporation entered into a settlement agreement to discontinue the litigation and to fully release each other from any claims or possible claims relating to the litigation. ITEM 4.MINE SAFETY DISCLOSURES None. PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Our common stock has been publicly traded since August 6, 1997.The securities are quoted on the OTC Bulletin Board under the symbol “GPXM.OB.” The following table sets forth for the periods indicated the range of high and low bid quotations per share as reported by the OTC Bulletin Board for our past two fiscal years (rounded to the nearest $0.01). These quotations represent inter-dealer prices, without retail markups, markdowns or commissions and may not necessarily represent actual transactions. Fiscal Year 2011 High Low First Quarter Second Quarter Third Quarter Fourth Quarter Fiscal Year 2012 High Low First Quarter Second Quarter Third Quarter Fourth Quarter 22 Holders On April 12, 2013, the closing price of our common stock as reported on the OTC Bulletin Board was $0.01 per share.On April 12, 2013, we had approximately 303 holders of record of our common stock, 375,851,524 shares of our common stock were issued and outstanding, and an additional 40,183,333 shares issuable upon the exercise of outstanding options and warrants. Dividend Policy We have not paid any dividends on our common stock and do not anticipate paying any cash dividends in the foreseeable future. We intend to retain any earnings to finance the growth of the business. We cannot assure you that we will ever pay cash dividends. Whether we pay any cash dividends in the future will depend on the financial condition, results of operations and other factors that our Board of Directors (the “Board”) will consider. Securities Authorized for Issuance under Equity Compensation Plans On September 21, 2007, our shareholders approved the 2007 Equity Incentive Plan (the “2007 Plan”) providing 9% of the total number of our outstanding shares of common stock to be reserved and available for grant and issuance at the effective date of the 2007 Plan, with an increase at the beginning of each year if additional shares of common stock were issued in the preceding year so that the total number of shares reserved and available for grant and issuance, not including shares that are subject to outstanding awards, will be 9% of the total number of our outstanding shares of common stock on that date.No more than 2,000,000 shares of common stock shall be granted in the form of Incentive Stock Options.Under the 2007 Plan, grants may be made to any director, officer or employee of the Company or other person who, in the opinion of the Board, is rendering valuable services to the Company, including without limitation, an independent contractor, outside consultant, or advisor. We have also issued stock options on a stand-alone basis under no specific plan, which have been approved by the Board. The following table presents information concerning outstanding stock options and warrants issued by us as of December 31, 2012. Equity Compensation Plan Information Plan Category Number of securities to be issued upon exercise of of outstanding options, warrants and rights (a) Weighted-average exercise price of outstanding options warrants and rights (b) Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column (a)) (c) Equity compensation plans approved by security holders (1) Equity compensation plans not approved by security holders (2) N/A Total: (1) Includes shares issuable upon exercise of stock options to employees and directors under the 2007 Plan. (2) Includes 34,083,333 shares issuable upon exercise of warrants. 23 Recent Sales of Unregistered Securities During the fourth quarter ended December 31, 2012, we did not have any sales of unregistered securities. Purchases of Equity Securities by the Issuer and Affiliated Purchasers During the fourth quarter ended December 31, 2012, Silver Global S.A. returned to us 25,000,001 shares of our common stock pursuant to a Rescission and Release Agreement effective July 30, 2012, as amended.We subsequently cancelled these shares. ITEM 6. SELECTED FINANCIAL DATA Not applicable. ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Overview Golden Phoenix Minerals, Inc. (the “Company,” “Golden Phoenix,” “we,” “us” or “our”) was formed in Minnesota on June 2, 1997.On May 30, 2008, we reincorporated in Nevada.We are a mineral exploration and development company engaged in acquiring and consolidating mineral properties with potential production and future growth through exploration discoveries.Pending requisite funding, our current growth strategy is focused on the expansion of our operations through the development of mineral properties into royalty mining projects. Recently, we embarked upon an acquisition plan targeting advanced stage mineral projects with near-term production throughout North, Central and South America.As funding allows, we anticipate analyzing several prospective properties, with a view towards optioning a select group of properties on acceptable terms and conditions.From the optioned properties, we hope to identify those projects that can be advanced toward commercial production. We completed the sale of 100% of our ownership interest in the Ashdown LLC on May 13, 2009, and certain proceeds received by us from this sale in the year ended December 31, 2011 are reported as income from discontinued operations in our consolidated statements of operations and comprehensive income (loss). Our mineral properties currently include: the Adams Mine and Duff Claim Block near Denio, Nevada; the Northern Champion molybdenum property in Ontario, Canada; and four gold and base metal properties in the Shining Tree District in Ontario, Canada.As more fully described in the Notes to Consolidated Financial Statements, we have entered into agreements to acquire: an 80% interest in the Vanderbilt Silver and Gold Project, the Coyote Fault Gold and Silver Project, and claims that are an extension to the Coyote Fault property, all located adjacent to the Mineral Ridge property near Silver Peak, Nevada; a 100% interest in five gold and molybdenum properties in Peru; a 15% interest in the Mina Santa Rosa gold mine located in Panama; and an option to acquire a 100% undivided interest in 61 unpatented mining claims in North Williams Township in Ontario, Canada. On April 14, 2011, we, through a wholly-owned subsidiary, Ra Minerals, Inc. (“Ra Minerals”), closed the acquisition of 100% of the issued and outstanding shares of Ra Resources Ltd., a corporation incorporated under the laws of the Province of Ontario.Through this acquisition, we acquired a 100% interest in four gold and base metal properties within the Shining Tree Mining District in Eastern Ontario, Canada.The historic Shining Tree area is currently undergoing a resurgence of exploration where five other companies have been preparing and engaging in drill programs.Our accompanying consolidated financial statements include the accounts of the Company and the accounts of Ra Minerals from April 14, 2011 forward.All intercompany accounts and balances have been eliminated in consolidation. 24 Going Concern Our consolidated financial statements are prepared using accounting principles generally accepted in the United States of America applicable to a going concern, which contemplates the realization of assets and liquidation of liabilities in the normal course of business.However, we have a history of operating losses since our inception in 1997, and have an accumulated deficit of $61,901,365 and a total stockholders’ deficit of $3,324,009 at December 31, 2012.A significant portion of these deficits result from our accounting policy of expensing exploration and evaluation costs for our mineral properties, including acquisition of exploration mineral properties and interests in joint ventures with mineral properties in the exploration and evaluation stage, due to the uncertainty as to the recoverability of these costs.Our only source of operating revenues for the past two years has been minimal rental income from our drilling equipment.We have sold or are currently offering for sale the assets of our drilling division, and will have no more revenues from this source. As more fully described in these Notes to Consolidated Financial Statements and elsewhere in this annual report, we currently own or have entered into options and agreements for the acquisition of certain mineral properties.None of these mineral properties currently have proven or probable reserves.We will be required to raise significant additional capital to fund our operations and to complete the acquisition of the interests in and further the exploration, evaluation and development of our existing mineral properties and other prospects.There can be no assurance that we will be successful in raising the required capital or that any of these mineral properties will ultimately attain a successful level of operations. In September 2011, we entered into a senior, secured gold stream debt facility for up to $15.5 million (the “Gold Stream Facility”), secured by substantially all our assets, with Waterton Global Value, L.P. (“Waterton”).On January 24, 2012, we received a Notice of Default and Acceleration, and subsequently received supplemental Notices of Default, and a Notice of Disposition of Collateral from Waterton under the Gold Stream Facility.We refuted each assertion of default.Through April 30, 2012, we had borrowed an aggregate principal amount of $6,000,000 from the Gold Stream Facility.On April 30, 2012, our 30% interest in Mineral Ridge Gold, LLC (the “Mineral Ridge LLC”) was foreclosed upon by Waterton and sold at a public auction, at which the only bidder present was Waterton.Our interest in the Mineral Ridge LLC was sold to Waterton and indebtedness to Waterton with a total book value of $6,209,912 was extinguished. Effective July 23, 2012 and subsequently amended effective July 30, 2012, we entered into a Rescission and Release Agreement (the “Rescission Agreement”) with Silver Global, S.A. (“Silver Global”) and Golden Phoenix Panama, S.A. (the “JV Company”) (collectively the “Parties”) whereby the Parties agreed to resolve outstanding disputes and rescind the Definitive Acquisition Agreement entered into on September 16, 2011 to develop the Santa Rosa mining project in Panama.In accordance with the terms of the Rescission Agreement, Silver Global is to return and pay to us a total of $4,100,000 in scheduled payments over twelve months, subject to a discount of $750,000 as consideration for timely payments, and return to us for cancellation 25,000,001 shares of our common stock.We are to transfer our 15% ownership interest in the JV Company to Silver Global via release of our 15 shares of JV Company common stock in tranches concurrent with our receipt of the scheduled payments over twelve months.We received the first payment from Silver Global of $350,000 in August 2012 and the 25,000,001 shares of our common stock were returned to us in October 2012.However, Silver Global elected not to make the scheduled January 2013 payment of $1,000,000, forfeiting its right to the $750,000 discount.There can be no assurance that we will receive the remaining payments through July 2013 from Silver Global as scheduled in the Rescission Agreement.In the event of default in payment by Silver Global, we will maintain any unpaid portion of the JV Company common stock. Because of the negative impact of disputes and litigation on our fund raising efforts, including the foreclosure and sale of our interest in the Mineral Ridge LLC and the rescission of the joint venture in Panama, we have been unable to raise the capital necessary to continue our mineral property exploration and evaluation activities and fund our operations.As a result, we have significantly scaled back our mineral property acquisition and development plans and reduced the level of our operations.There can be no assurance that we will be successful in our efforts to obtain financing, or that we will be successful in our efforts to continue to raise capital at favorable rates or at all.If we do not receive further payments from Silver Global, and if we are unable to raise sufficient capital to meet our current obligations, we may be forced to further reduce or terminate operations and file for reorganization or liquidation under the bankruptcy laws.These factors and our negative working capital position together raise doubt about our ability to continue as a going concern. The accompanying consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. 25 Critical Accounting Policies The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make a variety of estimates and assumptions that affect: (1) the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities as of the date of the financial statements, and (2) the reported amounts of revenues and expenses during the reporting periods covered by the financial statements.Our management routinely makes judgments and estimates about the effect of matters that are inherently uncertain.As the number of variables and assumptions affecting the future resolution of the uncertainties increases, these judgments become even more subjective and complex.We have identified certain accounting policies that are most important to the portrayal of our current financial condition and results of operations.Our significant accounting policies are disclosed in Note 1 of the Notes to Consolidated Financial Statements, and several of these critical accounting policies are as follows: Marketable Securities Marketable securities consist of investments in common stock of two publicly held mining companies.The marketable securities are stated at market value, with market value based on market quotes.Unrealized gains and losses resulting from changes in market value are recorded as other comprehensive income, a component of stockholders’ equity in our consolidated balance sheet.Realized gains and losses resulting from the sale or disposition of marketable securities are reflected in net income or loss for the period.Estimated impairment losses that are determined to be other-than-temporary are included in net income or loss for the period. Property and Equipment Property and equipment are stated at cost.Depreciation and amortization are calculated using the straight-line method over estimated useful lives ranging from 3 to 7 years. Mine development costs are capitalized after proven and probable reserves have been identified.Amortization of mine development costs will be calculated using the units-of-production method over the expected life of the operation based on the estimated proven and probable reserves.As of December 31, 2012 and 2011, we had no mineral properties with proven or probable reserves and no amortizable mine development costs. Mineral Property Acquisition Costs Mineral property acquisition costs are recorded at cost and capitalized where an evaluation of market conditions and other factors imply the acquisition costs are recoverable.Such factors may include the existence or indication of economically mineable reserves, a market for the subsequent sale of the mineral property, the stage of exploration and evaluation of the property, historical exploration or production data, and the geographic location of the property.Once a determination has been made that a mineral property has proven or probable reserves that can be produced profitably, depletion of the capitalized acquisition costs will be computed at the commencement of commercial production on the units-of-production basis using estimated proven and probable reserves.As of December 31, 2012 and 2011, we had no capitalized mineral property acquisition costs. Where an evaluation of market conditions and other factors results in uncertainty as to the recoverability of exploration mineral property acquisition costs, the costs are expensed as incurred and included in exploration and evaluation expenses. Exploration and Evaluation Expenses Exploration expenses relating to the search for resources suitable for commercial production, including researching and analyzing historic exploration data, conducting topographical, geological, geochemical and geophysical studies, exploratory drilling, trenching and sampling are expensed as incurred. Evaluation expenses relating to the determination of the technical feasibility and commercial viability of a mineral resource, including determining volume and grade of deposits, examining and testing extraction methods, metallurgical or treatment processes, surveying transportation and infrastructure requirements and conducting market and finance studies are expensed as incurred. 26 Mineral Property Development Costs Mineral property development costs relate to establishing access to an identified mineral reserve and other preparations for commercial production, including infrastructure development, sinking shafts and underground drifts, permanent excavations, and advance removal of overburden and waste rock. When it is determined that commercially recoverable reserves exist and a decision is made by management to develop the mineral property, mineral property development costs are capitalized and carried forward until production begins.The capitalized mineral property development costs are then amortized using the units-of-production method using proven and probable reserves as the mineral resource is mined. Proven and Probable Ore Reserves On a periodic basis, management reviews the reserves that reflect estimates of the quantities and grades of metals at our mineral properties which management believes can be recovered and sold at prices in excess of the total cost associated with mining and processing the mineralized material.Management’s calculations of proven and probable ore reserves are based on, along with independent consultant evaluations, in-house engineering and geological estimates using current operating costs, metals prices and demand for the metals. Periodically, management obtains external determinations of reserves. Reserve estimates will change as existing reserves are depleted through production, as well as changes in estimates caused by changing production costs and/or metals prices.Reserves may also be revised based on actual production experience once production commences.Declines in the market price of metals, as well as increased production or capital costs or reduced recovery rates, may render ore reserves uneconomical to exploit.Should that occur, restatements or reductions in reserves and asset write-downs in the applicable accounting periods may be required.Reserves should not be interpreted as assurances of mine life or of the profitability of current or future operations.No assurance can be given that the estimate of the amount of metal or the indicated level of recovery of these metals will be realized. We currently have no proven or probable ore reserves. Closure, Reclamation and Remediation Costs Current laws and regulations require certain closure, reclamation and remediation work to be done on mineral properties as a result of exploration, development and operating activities.We periodically review the activities performed on our mineral properties and make estimates of closure, reclamation and remediation work that will need to be performed as required by those laws and regulations and make estimates of amounts that are expected to be incurred when the closure, reclamation and remediation work is expected to be performed.Future closure, reclamation and environmental related expenditures are difficult to estimate in many circumstances due to the early stages of investigation, uncertainties associated with defining the nature and extent of environmental contamination, the uncertainties relating to specific reclamation and remediation methods and costs, application and changing of environmental laws, regulations and interpretation by regulatory authorities, the country where the project is located, and the possible participation of other potentially responsible parties. At December 31, 2012 and 2011, we had no mining projects which had advanced to the stage where closure, reclamation and remediation costs were required to be accrued in our consolidated financial statements. 27 Property Evaluations and Impairment of Long-Lived Assets We review and evaluate the carrying amounts of our mineral properties, capitalized mineral property development costs and related buildings and equipment, and other long-lived assets when events or changes in circumstances indicate that the carrying amount may not be recoverable.Estimated future net cash flows, on an undiscounted basis, from a property or asset are calculated using estimated recoverable minerals (considering current proven and probable reserves and mineralization expected to be classified as reserves where applicable); estimated future mineral price realization (considering historical and current prices, price trends and related factors); operating, capital and reclamation costs; and other factors beyond proven and probable reserves such as estimated market value for the property in an arms-length sale.Reduction in the carrying value of property, plant and equipment, or other long-lived assets, with a corresponding charge to earnings, are recorded to the extent that the estimated future net cash flows are less than the carrying value. Estimates of future cash flows are subject to risks and uncertainties.It is reasonably possible that changes in circumstances could occur which may affect the recoverability of our properties and long-lived assets. Debt Issuance Costs Costs incurred with closing the Senior Secured Gold Stream Credit Agreement and with subsequent loan advances are capitalized and amortized to interest expense through the earlier of the maturity date or repayment of each advance. Revenue Recognition Revenue from the sale of precious metals is recognized when title and risk of ownership passes to the buyer and the collection of sales proceeds is assured. Revenue from the rental of drilling equipment is recognized when the agreed upon rental period is completed and the collection of rental proceeds is assured. Income Taxes We recognize a liability or asset for deferred tax consequences of all temporary differences between the tax bases of assets and liabilities and their reported amounts in the financial statements that will result in taxable or deductible amounts in future years when the reported amounts of the assets and liabilities are recovered or settled.Deferred tax items mainly relate to net operating loss carry forwards and accrued expenses.These deferred tax assets or liabilities are measured using the enacted tax rates that will be in effect when the differences are expected to reverse.The effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date.Deferred tax assets are reviewed periodically for recoverability, and valuation allowances are provided when it is more likely than not that some or all of the deferred tax assets may not be realized.As of December 31, 2012 and 2011, we had fully reduced our net deferred tax assets by recording a 100% valuation allowance. Stock-Based Compensation and Equity Transactions In accordance with ASC Topic 718, Compensation – Stock Compensation, we measure the compensation cost of stock options and other stock-based awards issued to employees and directors pursuant to stock-based compensation plans at fair value at the grant date and recognize compensation expense over the requisite service period for awards expected to vest. Except for transactions with employees and directors that are within the scope of ASC Topic 718, all transactions in which goods or services are the consideration received for the issuance of equity instruments are accounted for based on the fair value of the consideration received or the fair value of the equity instruments issued, whichever is more reliably measurable.Additionally, in accordance with ASC Topic 505-50, Equity-Based Payments to Non-Employees, we have determined that the dates used to value the transaction are either: (1) the date at which a commitment for performance by the counter party to earn the equity instruments is established; or (2) the date at which the counter party’s performance is complete. 28 RECENT ACCOUNTING PRONOUNCEMENTS There were no new accounting pronouncements issued during the year ended December 31, 2012 and through the date of the filing of this report that we believe are applicable to or would have a material impact on our consolidated financial statements. RESULTS OF OPERATIONS Revenues During the years ended December 31, 2012 and 2011, we had rental income of $33,700 and $201,200, respectively.Our only source of operating revenues for the past two years has been the occasional rental of drilling equipment.We have sold or are currently offering for sale the assets of our drilling division, and will have no more revenues from this source. Operating Costs and Expenses Exploration and evaluation expenses decreased materially during our fiscal year ended December 31, 2012 when compared to the 2011 generally because of the lack of capital available to us to advance our mineral property projects.During 2011, our exploration and evaluation expenses were significant because of our new exploration property projects acquired during that year, particularly the acquisition of Ra Resources with its mineral properties within the Shining Tree Mining District in Eastern Ontario, Canada, and initial payments to acquire an interest in the Mina Santa Rosa joint venture in Panama.For the years ended December 31, 2012 and 2011, exploration and evaluation expenses were comprised of expenses for the following exploration opportunities: Mina Santa Rosa $ $ Peru Properties - Shining Tree Mining District - Mhakari Properties - North Williams Township - General and other Total $ $ These exploration projects currently do not have proven or probable reserves.More detailed explanations of these mineral properties are provided in Note 4 to our Consolidated Financial Statements and elsewhere in this report. General and administrative expenses were $2,212,963 and $3,867,813 for the years ended December 31, 2012 and 2013, respectively.General and administrative expenses include investor relations, salaries and wages of officers and office and accounting personnel, legal and professional fees, outside consulting fees, travel and stock-based compensation expense.The decrease in general and administrative expenses in 2012 resulted primarily from the reduced level of operations necessitated by our lack of funding.General and administrative expenses in 2011 were at higher levels to support the development of new exploration property projects and business opportunities, including increased outside consulting fees and travel expenses, and an increase in stock-based compensation. Depreciation and amortization expense was $54,520 and $80,072 for the years ended December 31, 2012 and 2011, respectively.The decrease in depreciation and amortization expense in 2012 resulted from the sale and disposal of vehicles, office furniture and drilling equipment. Cost of mining operations was $70,873 for the year ended December 31, 2011 and consisted of costs incurred for the initial preparation, testing and milling of material from the Porvenir tungsten molybdenum stockpile in Peru.We did not incur any costs of mining operations in the year ended December 31, 2012. 29 The excess of the April 2011 purchase price for the Ra acquisition over the estimated value of the net assets acquired of $4,048,922 was allocated to goodwill.Because we were unable to conclude that it was more likely than not that the value of the goodwill was recoverable from the operations of Ra, the entire goodwill balance was expensed to impairment of long-lived assets for the year ended December 31, 2011.There was no impairment of long-lived assets for the year ended December 31, 2012. Other Income (Expense) Interest and other income currently is not material to our consolidated financial statements, and was $8,550 and $5,547 for the years ended December 31, 2012 and 2011, respectively. Interest expense was $535,347 and $323,424 for the years ended December 31, 2012 and 2011, respectively.The increase in interest expense in 2012 was due primarily to the increase in debt from our senior, secured Gold Stream Facility that we entered into in September 2011 and which as repaid in April 2012. We reported a foreign currency loss of $70,252 and $4,221 for the years ended December 31, 2012 and 2011, respectively.The increase in the foreign currency loss in 2012 resulted primarily from the foreign currency loss recorded on our marketable securities denominated in Canadian dollars.The amount of the foreign currency gain or loss will fluctuate from period to period depending on the balance maintained in our Canadian bank accounts, our foreign investments, and changes in foreign exchange rates. During the year ended December 31, 2012, we recorded a loss for impairment of our marketable securities of $501,400.After considering various factors, including the apparent lack of market for the sale of our investments and the nature of underlying operations, we concluded that the recorded value of marketable securities at December 31, 2012 should be fully impaired and that the impairment loss is other-than-temporary.We had no impairment of marketable securities for the year ended December 31, 2011. We reported a gain on disposal of property and equipment of $269,704 and $1,968 during the years ended December 31, 2012 and 2011, respectively.Gain on disposal of property and equipment increased significantly during 2012 as we scaled back operations and sold much of the equipment of our drilling division. For the year ended December 31, 2012, we reported a gain on disposition of our interest in the Mineral Ridge LLC of $6,209,912, representing the total principal and accrued interest payable balance of our senior, secured indebtedness that was extinguished pursuant to the foreclosure and sale of this interest in LLC in April 2012. In July 2012, we entered into a Rescission and Release Agreement, as amended, with Silver Global and the JV Company whereby the parties agreed to resolve their disputes and rescind the Santa Rosa Acquisition Agreement.We reported a gain on rescission of joint venture agreement of $843,695 in the year ended December 31, 2012, comprised of the first scheduled payment to us of $350,000, net of certain fees, and the extinguishment of the outstanding loan for $500,000 payable by us to Silver Global. During the year ended December 31, 2011, we reported a gain on extinguishment of debt of $30,677.We had no gain on extinguishment of debt during the year ended December 31, 2012. During the past two fiscal years, there has not been a material impact on our revenues or income (loss) from continuing operations from inflation or changing prices. Discontinued Operations We completed the sale of 100% of our ownership interest in the Ashdown LLC on May 13, 2009.During the year ended December 31, 2011, we received cash proceeds of $192,285 and marketable securities with a total market value of $574,300 from this sale, for total income from discontinued operations – gain on sale of discontinued operations of $766,585 reported by us in the year ended December 31, 2011 in our consolidated statements of operations and comprehensive income (loss). 30 Liquidity And Capital Resources We have a history of operating losses since our inception in 1997, and had an accumulated deficit of $61,901,365 and a total stockholders’ deficit of $3,324,009 at December 31, 2012.At December 31, 2012, we had current assets of $297,458 and current liabilities of $3,693,851, resulting in a working capital deficit of $3,396,393.Included in current assets at December 31, 2011 were cash and cash equivalents totaling $287,704. We currently have no significant operating revenues, and as of December 31, 2012, our cash and cash equivalents were not sufficient to fund our operating needs for the next twelve months.As further discussed above, and in the notes to our consolidated financial statements, we have recently entered into agreements resulting in substantial obligations to acquire exploration properties and fund mineral property exploration and evaluation activities.We will be required to raise significant additional capital to complete the acquisition of the interests in and further the exploration, evaluation and development of these mineral properties.There can be no assurance that we will be successful in raising the required capital or that any of these mineral properties will ultimately attain a successful level of operations.In addition, our general and administrative and support expenses may continue to increase over current levels as we move forward with our planned expansion and development activities. On January 24, 2012, we received a Notice of Default and Acceleration, and subsequently received supplemental Notices of Default and a Notice of Disposition of Collateral from Waterton under our senior, secured gold stream debt facility.We refuted all assertions of default.On April 30, 2012, our 30% interest in the Mineral Ridge LLC was foreclosed upon by Waterton and sold at auction.Our interest in the Mineral Ridge LLC was sold to Waterton for a credit bid of $9,035,321, which amount is claimed by Waterton as owed by us under the Gold Stream Facility, including penalties and interest.We recognized a gain on disposition of our interest in the Mineral Ridge LLC of $6,209,912, representing the total principal and accrued interest payable balance of our senior, secured indebtedness that was extinguished pursuant to the foreclosure and sale of our interest in LLC. During 2011, we entered into an agreement to acquire a 60% interest in the Mina Santa Rosa gold mine located in Panama.However, effective July 23, 2012 and subsequently amended effective July 30, 2012, we entered into a Rescission and Release Agreement (the “Rescission Agreement”) with Silver Global to resolve outstanding disputes and rescind this agreement.In accordance with the terms of the Rescission Agreement, Silver Global is to return and pay to us a total of $4,100,000 in scheduled payments over twelve months, subject to a discount of $750,000 as consideration for timely payments and return to us for cancellation 25,000,001 shares of our common stock.We are to transfer our 15% ownership in the JV Company to Silver Global via release of our 15 shares of JV Company common stock as payments are received by us from Silver Global.We received the first cash payment of $350,000 in August 2012 and the 25,000,001 shares of common stock were returned to us in October 12, 2012.However, Silver Global elected not to make the scheduled January 2013 payment of $1,000,000, forfeiting its right to the $750,000 discount.There can be no assurance that we will receive the remaining payments through July 2013 from Silver Global as scheduled in the Rescission Agreement.In the event of default in payment by Silver Global, we will maintain any unpaid portion of the shares in the JV Company, allowing us to either hold the interest or sell it to a third party. As a result of these developments, our fund raising ability has been hampered, and we have scaled back our mineral property exploration and evaluation activities and reduced the level of our operations.We currently have no source of operating revenues.Absent sources of other funding, we currently are largely dependent on the receipt of further cash payments from the Rescission Agreement to fund our operations. As further discussed above, and in the notes to our consolidated financial statements, we have entered into agreements resulting in substantial obligations to acquire exploration properties and fund mineral property exploration and evaluation activities.We will be required to raise significant additional capital to complete the acquisition of the interests in and further the exploration, evaluation and development of these mineral properties.There can be no assurance that we will be successful in raising the required capital or that any of these mineral properties will ultimately attain a successful level of operations.In addition, if we are unable to meet the financial obligations related to our mineral properties, we may forfeit our ownership rights or options to acquire the mineral properties. 31 In July 2012, concurrently with the execution of the settlement agreement with Waterton, we completed a private placement with an institutional investor, consisting of the issuance of six million warrants, to purchase an equivalent number of shares of our common stock in consideration for a purchase price of $400,000.Two million of the warrants will be exercisable for $0.04 per warrant share and the remaining four million warrants exercisable at $0.08 per warrant share.These warrants are exercisable for a period of five years from date of issuance, through July 10, 2017. During 2012, we received $520,000 cash from the sale of warrants to purchase a total of 10,000,000 shares of our common stock.These warrants are exercisable for periods ranging from two to five years at exercise prices ranging from $0.04 to $0.08 per share. Notes Payable and Long-Term Debt During the year ended December 31, 2011, we incurred indebtedness in connection with the acquisition of interests in mineral properties or settlement agreements to restructure debt or other obligations related to our mineral property development activities.Due to lack of available capital, we are in arrears on making certain payments required by these agreements. Sala-Valc S.A.C.Effective as of October 7, 2011, we and Sala-Valc S.A.C (“SV”) entered into an Amendment to Mining Asset Purchase and Strategic Alliance Agreement dated September 30, 2011 (the “Amendment”), and a side letter agreement regarding the Amendment (the “Side Amendment,” and together with the Amendment the “Amendments”) in order to amend certain terms, conditions and provisions of a Mining Asset and Strategic Alliance Agreement dated June 1, 2011. Pursuant to the Amendments, among other things, the strategic alliance provisions contemplated in the June 1, 2011 agreement were eliminated, resulting in our acquiring 100% interest in the mineral properties in Peru.In addition, the obligations due to SV were restructured (subject to and including a net smelter return royalty) to include two promissory notes payable to SV: (i) a convertible note in the principal amount of $500,000, with no interest to accrue thereon, which shall be repaid by conversion into restricted shares of the our common stock, at a conversion price of $0.10 per share, or 5,000,000 shares, such conversion right to vest as of January 1, 2012 or upon transfer of the Peru Properties, which note shall automatically convert on or before the maturity date of September 30, 2012; and (ii) a convertible note in the amount of $413,223, with no interest to accrue thereon, which shall be repaid by conversion into restricted shares of our common stock, at a conversion price of $0.10 per share, or 4,132,228 shares, such conversion right to vest as of January 1, 2012 or upon transfer of the Peru Properties, which note shall automatically convert on or before the maturity date of September 30, 2012.We continue the process of finalizing necessary transfer agreements to be filed with Peruvian governmental authorities to affect the transfer and discussing other terms and conditions with SV.We anticipate finalizing such transfer agreements and related matters in the near term. Molyco.On October 31, 2011, we closed an agreement with Pinnacle Minerals Corporation (“Pinnacle”) and Salwell International, LLC (“Salwell”) pursuant to which we acquired Pinnacle’s 32.5% membership interest in Molyco, LLC (“Molyco”).Molyco owns or controls approximately 30,000 tons of the Molybdenum stockpile comprising a portion of the Porvenir property in Peru.The remaining interest in Molyco is to be transferred to us by Salwell as part of our agreement with SV, as described above.Pursuant to this agreement, we paid Pinnacle a cash payment of $250,000 and issued two non-interest bearing promissory notes as follows: (i)Note 1 in the amount of $250,000 with two monthly payments of $15,000 in each of November 2011 and December 2011; one monthly payment of $30,000 in January 2012; two monthly payments of $20,000 in each of February 2012 and March 2012; and increasing to $30,000 per month thereafter until payment in full (with a balance of $190,000 at September 30, 2012); and (ii)Note 2 in the amount of $250,000, such note to be convertible, and repaid based on conversion into 1,000,000 shares of Golden Phoenix common stock, which conversion right shall vest 12 months from the closing, subject to our first right of refusal to repurchase some or all of the shares at a per share price of $0.25, which repurchase right shall expire on the maturity date of the note of October 31, 2013. In the year ended December 31, 2012, we made payments totaling $30,000 on Note 1.Due to our lack of funding, we are not current with these payment obligations. 32 Net Cash Provided By or Used In Operating, Investing and Financing Activities During the year ended December 31, 2012, we used net cash of $1,052,804 in operating activities as a result of non-cash gains totaling $6,979,616, partially offset by our net income of $3,676,796, non-cash costs and expenses totaling $966,524, decreases in prepaid expenses and other current assets of $84,720 and other assets of $25,000, and increases to accounts payable of $832,709 and accrued liabilities of $341,063. During the year ended December 31, 2011, we used net cash of $8,016,840 in operating activities as a result of our net loss of $20,718,734, income from discontinued operations of $766,585, non-cash gains totaling $32,645, and a decrease in accounts payable of $50,338, partially offset by non-cash costs and expenses totaling $13,206,473, decreases in prepaid expenses and other current assets of $113,737 and other assets of $25,000 and an increase in accrued liabilities of $206,252. During the year ended December 31, 2012, we had net cash provided by investing activities of $299,624, comprised of proceeds from the disposal of property and equipment of $302,359, partially offset by the purchase of property and equipment of $2,735. During the year ended December 31, 2011, we had net cash used in investing activities of $36,817, comprised of the purchase of property and equipment of $41,672, partially offset by proceeds from the disposal of property and equipment of $4,855. During the year ended December 31, 2012, we had net cash provided by financing activities of $886,277, comprised of net proceeds from the sale of common stock of $412,500 and proceeds from the issuance of warrants of $520,000, partially offset by the payment of notes payable and long-term debt of $46,223. During the year ended December 31, 2011, we had net cash provided by financing activities of $6,495,661, comprised of net proceeds from the sale of common stock of $645,000, proceeds from the exercise of options and warrants of $105,000, proceeds from senior, secured note payable of $7,000,000 and proceeds from notes payable and long-term debt of $500,000, partially offset by the purchase of treasury stock of $79,804, payment of debt issuance costs of $467,371, payment of senior, secured note payable of $1,000,000, payments of notes payable and long-term debt of $83,192, and payment of amounts due to related parties of $123,972. During the year ended December 31, 2011, net cash provided by discontinued operations was $192,285 from proceeds from the note receivable issued in our sale of our interest in the Ashdown LLC.During the year ended December 31, 2012, we had no cash provided by or used in discontinued operations. Off-Balance Sheet Arrangements As of December 31, 2012, we had no material operating lease commitments in excess of twelve months or other material off-balance sheet arrangements.Our office lease commitment, for which we currently pay $900 per month, expires in September 2013. ITEM 7A.QUANTITIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Not applicable. ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA Our consolidated financial statements appear beginning at page F-1. 33 ITEM 9.CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTINGAND FINANCIAL DISCLOSURE None. ITEM 9A.CONTROLS AND PROCEDURES Evaluation of Disclosure Controls and Procedures Our management, under the supervision and with the participation of our chief executive officer and chief financial officer, evaluated the effectiveness of the design and operation of our disclosure controls and procedures (as defined in Rules 13a-15(e) and 15d-15(e) under the Exchange Act) as of December 31, 2012.Based on that evaluation, our chief executive officer and chief financial officer concluded that the disclosure controls and procedures employed at the Company were effective to ensure that the information required to be disclosed by us in the reports that we file or submit under the Securities Exchange Act of 1934 is recorded, processed, summarized and reported within the time periods specified in SEC rules and forms. Management’s Report on Internal Control Over Financial Reporting Management is responsible for establishing and maintaining adequate internal control over financial reporting, as such term is defined under Exchange Act Rules 13a-15(f).The Company’s internal control system is designed to provide reasonable assurance to its management and board of directors regarding the preparation and fair presentation of published financial statements.Under the supervision and with the participation of our management, including our principal executive officer and principal financial officer, we conducted an evaluation of the effectiveness of our internal control over financial reporting based on the framework in Internal Control – Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission.Based on our evaluation under that framework, our management concluded that our internal control over financial reporting was effective as of December 31, 2012. This annual report does not include an attestation report of the Company’s registered public accounting firm regarding internal control over financial reporting.The Company’s internal control over financial reporting was not subject to attestation by the Company’s registered public accounting firm pursuant to rules of the Securities and Exchange Commission that permit the Company to provide only management’s report in this annual report. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements.It should be noted that any system of controls, however well designed and operated, can provide only reasonable, and not absolute, assurance that the objectives of the system will be met.In addition, the design of any control system is based in part upon certain assumptions about the likelihood of future events.Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. Changes in Internal Control Over Financial Reporting There was no change in our internal control over financial reporting during the fiscal quarter ended December 31, 2012 that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. ITEM 9B.OTHER INFORMATION None. 34 PART III ITEM 10.DIRECTORS, EXECUTIVE OFFICERS, AND CORPORATE GOVERNANCE Information regarding our directors, nominating committee and audit committee will be contained, and is incorporated herein by reference, in our Definitive Proxy Statement for the 2013 Annual Meeting of Stockholders expected to be filed with the SEC within 120 days after our fiscal year end (the “Proxy Statement”).All other information required by this item will be contained in the Proxy Statement under the captions “Proposal No. 1 - Election of Directors,” and is incorporated herein by reference. There were no material changes to the procedures by which security holders may recommend nominees to our Board of Directors. ITEM 11.EXECUTIVE COMPENSATION Information regarding executive compensation will be contained in the Proxy Statement under the caption “Executive Compensation” and is incorporated herein by reference. ITEM 12.SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS Information about security ownership of directors, executive officers and greater than five percent beneficial owners will be contained in the Proxy Statement under the caption “Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters” and is incorporated herein by reference. ITEM 13.CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE Information about certain relationships and related transactions will be contained in the Proxy Statement under the captions “Certain Relationships and Related Transactions” and “Director Independence” and are incorporated herein by reference. ITEM 14.PRINCIPAL ACCOUNTANT FEES AND SERVICES Information regarding our principal accountant fees and services and pre-approval policies will be contained in the Proxy Statement under the captions “Principal Accountant Fees and Services” and “Pre-Approval Policies” and is incorporated herein by reference. 35 PART IV ITEM 15.EXHIBITS AND FINANCIAL STATEMENTS SCHEDULES The following Exhibits are filed or incorporated herein by reference as part of this Annual Report. Exhibit No. Description Articles of Incorporation of Golden Phoenix Minerals, Inc.(1) Bylaws of Golden Phoenix Minerals, Inc.(1) Amended and Restated Articles of Incorporation of Golden Phoenix, Minerals, Inc.(2) Amended and Restated Articles of Incorporation of Golden Phoenix Minerals, Inc.(3) Certificate of Amendment to Articles of Incorporation of Golden Phoenix Minerals, Inc. (5) Amended and Restated Bylaws of Golden Phoenix Minerals, Inc.(3) Specimen Common Stock Certificate of Golden Phoenix Minerals, Inc.(3) Form of Warrant of Golden Phoenix Minerals, Inc.(4) Form of Warrant of Golden Phoenix Minerals, Inc. – December 2010 Private Placement (6) Form of Warrant of Golden Phoenix Minerals, Inc. – Lincoln Park Capital private placement, February 29, 2012 (7) Rescission and Release Agreement by and among the Company, Silver Global, S.A. and Golden Phoenix Panama, S.A. dated July 23, 2012* Amendment to Rescission and Release Agreement by and among the Company, Silver Global, S.A. and Golden Phoenix Panama, S.A. dated July 23, 2012* Consent of Independent Registered Public Accounting Firm* Certification of Principal Executive Officer Pursuant to Section 302.* Certification of Chief Financial Officer Pursuant to Section 302.* Certification of Chief Executive Officer and Chief Financial Officer Pursuant to 18 U.S.C. Section 1350.* 101.INS XBRL Instance** 101.SCH XBRL Schema** 101.CAL XBRL Calculations** 101.DEF XBRL Definitions** 101.LAB XBRL Label** 101.PRE XBRL Presentation** *Filed herewith. ** The XBRL related information in Exhibit 101 shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to liability of that section and shall not be incorporated by reference into any filing or other document pursuant to the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such filing or document. Incorporated by reference from Form 10SB12G filed with the SEC on July 30, 1997. Incorporated by reference from Form SB-2/A filed with the SEC on June 29, 2007. Incorporated by reference from Form 8-K filed with the SEC on June 5, 2008. Incorporated by reference from Exhibit A to Exhibit 10.1 of Form 8-K filed with the SEC on April 25, 2007. Incorporated by reference from Form 8-K filed with the SEC on December 8, 2010. Incorporated by reference from Form 8-K filed with the SEC on January 6, 2011. Incorporated by reference from Form 8-K filed with the SEC on March 7, 2012. 36 SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. GOLDEN PHOENIX MINERALS, INC. Date:April 15, 2013 By: /s/ Donald B. Gunn Name: Donald B. Gunn Title: President and Chair of Interim Governing Board (Principal Executive Officer) Date:April 15, 2013 By: /s/ Dennis P. Gauger Name: Dennis P. Gauger Title: Chief Financial Officer (Principal Accounting and Financial Officer) Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. SIGNATURE TITLE DATE /s/ Donald B. Gunn President, Chair of Interim Governing Board and Director April 15, 2013 Donald B. Gunn /s/ Dennis P. Gauger Chief Financial Officer April 15, 2013 Dennis P. Gauger /s/ Thonas Klein Director April 15, 2013 Thomas Klein /s/ Hans Rasmussen Director April 15, 2013 Hans Rasmussen /s/ John Di Girolamo Director April 15, 2013 John Di Girolamo /s/ Jeffrey Dahl Director April 15, 2013 Jeffrey Dahl 37 GOLDEN PHOENIX MINERALS, INC. Index to Consolidated Financial Statements Report of Independent Registered Public Accounting Firm F-2 Consolidated Balance Sheets F-3 Consolidated Statements of Operations and Comprehensive Income (Loss) F-4 Consolidated Statements of Stockholders’ Equity (Deficit) F-5 Consolidated Statements of Cash Flows F-7 Notes to Consolidated Financial Statements F-9 F-1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders Golden Phoenix Minerals, Inc. We have audited the accompanying consolidated balance sheets of Golden Phoenix Minerals, Inc. and subsidiaries as of December 31, 2012 and 2011, and the related consolidated statements of operations and comprehensive income (loss), stockholders'deficit, and cash flows for the years then ended.These consolidated financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall consolidated financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Golden Phoenix Minerals, Inc. and subsidiaries as of December 31, 2012 and 2011, and the results of their operations and their cash flows for the years then ended, in conformity with U.S. generally accepted accounting principles. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 3 to the financial statements, the Company has suffered recurring losses from operations and has an accumulated deficit of $61,901,365 at December 31, 2012, which together raises substantial doubt about the Company’s ability to continue as a going concern.Management's plans in regard to these matters are also described in Note 3.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. HJ & Associates, LLC Salt Lake City, Utah April 15, 2013 F-2 GOLDEN PHOENIX MINERALS, INC. Consolidated Balance Sheets December 31, ASSETS Current assets: Cash $ $ Prepaid expenses and other current assets Marketable securities - Total current assets Property and equipment, net (substantially all held for sale at December 31, 2012) Other assets: Debt issuance costs - Other assets - Total other assets - $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities: Accounts payable $ $ Accrued liabilities Notes payable and current portion of long-term debt Amounts due to related parties Senior, secured note payable - Total current liabilities Long-term debt - Total liabilities Commitments and contingencies Stockholders’ deficit: Preferred stock, no par value, 50,000,000 shares authorized, none issued - - Common stock; $0.001 par value, 800,000,000 shares authorized, 369,651,524 and 368,034,148 shares issued and outstanding, respectively Additional paid-in capital Other comprehensive loss - ) Treasury stock, 415,392 shares at cost ) ) Accumulated deficit ) ) Total stockholders’ deficit ) ) $ $ See accompanying notes to consolidated financial statements F-3 GOLDEN PHOENIX MINERALS, INC. Consolidated Statements of Operations and Comprehensive Income (Loss) Years Ended December 31, Rental income $ $ Operating costs and expenses: Exploration and evaluation expenses General and administrative expenses Depreciation and amortization expense Cost of mining operations - Impairment of long-lived assets - Total operating costs and expenses Loss from operations ) ) Other income (expense): Interest and other income Interest expense ) ) Foreign currency loss ) ) Impairment of marketable securities ) - Gain on disposal of property and equipment Gain on disposition of interest in LLC - Gain on rescission of joint venture agreement - Gain on extinguishment of debt - Total other income (expense) ) Income (loss) from continuing operations before income taxes ) Provision for income taxes - - Income (loss) from continuing operations ) Income from discontinued operations – gain on sale of discontinued operations - Net income (loss) ) Other comprehensive income (loss) – unrealized gain (loss) on marketable securities ) Comprehensive income (loss) $ $ ) Net income (loss) per common share, basic and diluted: Continuing operations $ $ ) Discontinued operations Total $ $ ) Weighted average number of shares outstanding: Basic Diluted See accompanying notes to consolidated financial statements F-4 GOLDEN PHOENIX MINERALS, INC. Consolidated Statements of Stockholders’Deficit Years Ended December31, 2012 and 2011 Common Stock Additional Paid-in Other Comprehensive Treasury Stock Accumulated Shares Amount Capital Loss Shares Amount Deficit Total Balance, December 31, 2010 $ $ $
